UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: March 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended March 31, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 1 15.31 16.90 6.58 15.31 118.34 89.11 Class B 1 15.38 16.95 6.05 15.38 118.81 79.95 Class C 1 19.35 17.15 6.04 19.35 120.65 79.82 Class I 21.71 18.54 7.48 21.71 134.08 105.80 Class R1 20.77 17.59 6.45 20.77 124.80 86.92 Class R2 21.10 16.97 5.75 21.10 118.99 74.96 Class R3 20.87 17.72 6.56 20.87 126.03 88.85 Class R4 21.39 18.12 6.90 21.39 129.96 94.94 Class R5 21.58 18.43 7.20 21.58 132.93 100.48 Class R6 21.82 18.60 7.53 21.82 134.68 106.77 Class T 15.23 16.67 6.09 15.23 116.16 80.61 Class ADV 21.40 18.25 7.22 21.40 131.23 100.75 Class NAV 21.92 18.67 7.58 21.92 135.39 107.72 Index 1 † 23.22 21.68 7.86 23.22 166.70 113.16 Index 2 † 21.86 21.16 7.42 21.86 161.07 104.52 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class ADV, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 6-30-14 for Class R1, Class R2, Class R3, Class R4, Class R5 and Class ADV shares and at least until 6-30-15 for Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class T Class ADV Class NAV Net (%) 1.25 2.06 2.07 0.91 1.70 1.45 1.60 1.20 1.00 0.79 1.33 1.14 0.79 Gross (%) 1.25 2.06 2.07 0.91 5.97 20.66 15.17 14.65 14.21 1.33 1.33 1.33 0.79 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 6-30-15. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Russell 1000 Growth Index; Index 2 is the S&P 500 Index. See the following page for footnotes. 6 Select Growth Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 3-31-04 $17,995 $17,995 $21,316 $20,452 Class C 3 3-31-04 17,982 17,982 21,316 20,452 Class I 2 3-31-04 20,580 20,580 21,316 20,452 Class R1 2 3-31-04 18,692 18,692 21,316 20,452 Class R2 2 3-31-04 17,496 17,496 21,316 20,452 Class R3 2 3-31-04 18,885 18,885 21,316 20,452 Class R4 2 3-31-04 19,494 19,494 21,316 20,452 Class R5 2 3-31-04 20,048 20,048 21,316 20,452 Class R6 2 3-31-04 20,677 20,677 21,316 20,452 Class T 2 3-31-04 18,061 19,011 21,316 20,452 Class ADV 2 3-31-04 20,075 20,075 21,316 20,452 Class NAV 2 3-31-04 20,772 20,772 21,316 20,452 Russell 1000 Growth Index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 On 4-25-08, through a reorganization, the fund acquired all of the assets of Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund’s original class shares and institutional class shares were exchanged for Class A and Class I shares, respectively, of John Hancock Select Growth (formerly, Rainier Growth) Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV, and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08; Class T shares were first offered on 10-6-08; Class R6 shares were first offered on 9-1-11; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of the predecessor fund’s original shares that have been recalculated to reflect the gross fees and expenses of Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV, Class NAV, Class T, Class R6, and Class R2 shares, as applicable. 2 For certain types of investors, as described in the fund’s prospectuses. 3 The contingent deferred sales charge is not applicable. Annual report | Select Growth Fund 7 Management’s discussion of Fund performance From the Portfolio Management Team Rainier Investment Management, Inc. Stocks rose to record highs in the 12 months ended March 31, 2014. Signs of economic improvement in the United States and the low interest-rate environment supported stock prices. Nevertheless, the period was not without bouts of volatility, largely relating to questions about the direction of monetary policy. In the 12 months ended March 31, 2014, John Hancock Select Growth Fund’s Class A shares had a total return of 21.38%, excluding sales charges. By comparison, the fund’s benchmark, the Russell 1000 Growth Index returned 23.22%. The fund produced solid gains but trailed its benchmark. Stock selection and a modest underweight position detracted from relative performance in the industrials sector. The leading individual detractor in the sector was railroad Kansas City Southern. Other notable underperformers in the sector were risk assessment service provider Verisk Analytics, Inc. and renewable energy services provider SolarCity Corp. Independent oil and gas exploration and producer Anadarko Petroleum Corp. also underperformed. Several other key individual detractors came from the technology sector, including Citrix Systems, Inc., Yandex NV, Equinix, Inc., and LinkedIn Corp. We eliminated positions in Anadarko and Citrix. Stock choices and an overweight position made the consumer discretionary sector the leading contributor to relative returns. Gaming company Las Vegas Sands Corp. contributed most. Elsewhere in the sector, online travel company The Priceline Group, Inc., clothing and accessory designer Michael Kors Holdings, Ltd., and entertainment giant The Walt Disney Company were other sources of strength. The leading relative contributor for the 12 months was Facebook, Inc. We took profits and sold Michael Kors. Effective at the close of business on April 17, 2014, the fund’s investment advisor, Rainier Investment Management, Inc., was replaced as subadvisor by Baillie Gifford & Co. In connection with this change, John Hancock Rainier Growth Fund’s name was changed to John Hancock Select Growth Fund. The fund’s investment objective of seeking to maximize long-term capital appreciation remains the same, and the fund will continue to invest primarily in large-cap growth companies traded in the U.S. The ticker symbol for Class A shares remains RGROX. This commentary reflects the views of the portfolio management team through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Select Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2013, with the same investment held until March 31, 2014. Expenses paid Account value Ending value during period Annualized on 10-1-2013 on 3-31-2014 ended 3-31-2014 1 expense ratio Class A $1,000.00 $1,087.30 $6.09 1.17% Class B 1,000.00 1,082.50 10.33 1.99% Class C 1,000.00 1,082.10 10.38 2.00% Class I 1,000.00 1,088.10 4.79 0.92% Class R1 1,000.00 1,084.30 8.83 1.70% Class R2 1,000.00 1,085.40 7.49 1.43% Class R3 1,000.00 1,084.60 8.32 1.60% Class R4 1,000.00 1,086.90 6.24 1.20% Class R5 1,000.00 1,087.70 5.20 1.00% Class R6 1,000.00 1,088.90 4.48 0.86% Class T 1,000.00 1,086.40 6.45 1.24% Class ADV 1,000.00 1,087.10 5.88 1.13% Class NAV 1,000.00 1,089.50 3.96 0.76% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Select Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2013, with the same investment held until March 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 10-1-2013 on 3-31-2014 ended 3-31-2014 1 expense ratio Class A $1,000.00 $1,019.10 $5.89 1.17% Class B 1,000.00 1,015.00 10.00 1.99% Class C 1,000.00 1,015.00 10.05 2.00% Class I 1,000.00 1,020.30 4.63 0.92% Class R1 1,000.00 1,016.50 8.55 1.70% Class R2 1,000.00 1,017.80 7.19 1.43% Class R3 1,000.00 1,017.00 8.05 1.60% Class R4 1,000.00 1,018.90 6.04 1.20% Class R5 1,000.00 1,019.90 5.04 1.00% Class R6 1,000.00 1,020.60 4.33 0.86% Class T 1,000.00 1,018.70 6.24 1.24% Class ADV 1,000.00 1,019.30 5.69 1.13% Class NAV 1,000.00 1,021.10 3.83 0.76% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Select Growth Fund | Annual report Portfolio summary Top 10 Holdings (31.6% of Total Net Assets on 3-31-14) Apple, Inc. 5.0% Yahoo!, Inc. 2.9% Google, Inc., Class A 4.5% Gilead Sciences, Inc. 2.6% Visa, Inc., Class A 3.2% Salesforce.com, Inc. 2.5% Facebook, Inc., Class A 3.1% The Walt Disney Company 2.4% Amazon.com, Inc. 3.0% Las Vegas Sands Corp. 2.4% Sector Composition Information Technology 31.2% Energy 5.0% Consumer Discretionary 21.6% Consumer Staples 4.6% Health Care 11.9% Materials 2.3% Industrials 11.2% Short-Term Investments & Other 3.1% Financials 9.1% 1 As a percentage of net assets on 3-31-14. 2 Cash and cash equivalents not included. 3 Growth stocks may be more susceptible to earning disappointments. Foreign investing has additional risks, such as currency and market volatility and political and social instability. Large company stocks could fall out of favor. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. Annual report | Select Growth Fund 11 Fund’s investments As of 3-31-14 Shares Value Common Stocks 96.9% (Cost $767,773,115) Consumer Discretionary 21.6% Hotels, Restaurants & Leisure 3.6% Las Vegas Sands Corp. 298,980 24,151,604 Wynn Resorts, Ltd. 55,410 12,309,332 Household Durables 1.2% Jarden Corp. (I) 199,310 11,924,717 Internet & Catalog Retail 7.1% Amazon.com, Inc. (I) 90,170 30,344,008 Expedia, Inc. 298,080 21,610,800 The Priceline Group, Inc. (I) 16,560 19,737,698 Media 6.1% Discovery Communications, Inc., Class A (I) 169,630 14,028,401 Liberty Global PLC, Series C (I) 568,890 23,159,512 The Walt Disney Company 303,820 24,326,867 Textiles, Apparel & Luxury Goods 3.6% Kate Spade & Company (I) 396,180 14,694,316 Ralph Lauren Corp. 139,580 22,462,609 Consumer Staples 4.6% Beverages 1.4% Monster Beverage Corp. (I) 212,870 14,783,822 Food & Staples Retailing 1.5% Costco Wholesale Corp. 136,050 15,194,064 Personal Products 1.7% The Estee Lauder Companies, Inc., Class A 252,400 16,880,512 Energy 5.0% Energy Equipment & Services 2.6% FMC Technologies, Inc. (I) 220,530 11,531,514 Halliburton Company 246,340 14,506,963 Oil, Gas & Consumable Fuels 2.4% EOG Resources, Inc. 121,950 23,922,932 12 Select Growth Fund | Annual report See notes to financial statements Shares Value Financials 9.1% Capital Markets 5.3% Affiliated Managers Group, Inc. (I) 85,870 17,178,294 Morgan Stanley 739,620 23,053,955 The Goldman Sachs Group, Inc. 84,690 13,876,457 Consumer Finance 2.0% Discover Financial Services 348,500 20,279,215 Diversified Financial Services 1.8% IntercontinentalExchange Group, Inc. 90,580 17,919,441 Health Care 11.9% Biotechnology 8.3% Biogen Idec, Inc. (I) 56,090 17,156,248 BioMarin Pharmaceutical, Inc. (I) 178,300 12,161,843 Celgene Corp. (I) 120,650 16,842,740 Gilead Sciences, Inc. (I) 369,290 26,167,889 Regeneron Pharmaceuticals, Inc. (I) 38,940 11,692,903 Health Care Providers & Services 1.6% Catamaran Corp. (I) 365,000 16,337,400 Pharmaceuticals 2.0% Allergan, Inc. 159,735 19,823,114 Industrials 11.2% Aerospace & Defense 4.1% B/E Aerospace, Inc. (I) 226,670 19,672,689 Precision Castparts Corp. 86,060 21,752,526 Building Products 1.4% Fortune Brands Home & Security, Inc. 329,420 13,861,994 Electrical Equipment 3.0% Eaton Corp. PLC 266,870 20,047,274 SolarCity Corp. (I) 171,240 10,723,049 Professional Services 1.0% Verisk Analytics, Inc., Class A (I) 166,490 9,982,740 Road & Rail 0.7% Kansas City Southern 69,370 7,079,902 Trading Companies & Distributors 1.0% United Rentals, Inc. (I) 108,020 10,255,419 Information Technology 31.2% Communications Equipment 0.0% BancTec, Inc. (I)(S) 197,026 443,309 Internet Software & Services 16.1% eBay, Inc. (I) 219,360 12,117,446 Equinix, Inc. (I) 79,930 14,774,261 Facebook, Inc., Class A (I) 518,510 31,235,042 Google, Inc., Class A (I) 40,990 45,683,765 LinkedIn Corp., Class A (I) 107,050 19,797,827 Yahoo!, Inc. (I) 804,390 28,877,601 Yandex NV, Class A (I) 329,210 9,938,850 See notes to financial statements Annual report | Select Growth Fund 13 Shares Value IT Services 6.7% FleetCor Technologies, Inc. (I) 103,710 $11,937,021 MasterCard, Inc., Class A 307,840 22,995,648 Visa, Inc., Class A 150,255 32,434,044 Software 3.4% Salesforce.com, Inc. (I) 448,190 25,587,167 ServiceNow, Inc. (I) 155,180 9,298,386 Technology Hardware, Storage & Peripherals 5.0% Apple, Inc. 93,590 50,233,497 Materials 2.3% Chemicals 2.3% The Sherwin-Williams Company 118,670 23,393,417 Yield (%) Shares Value Short-Term Investments 2.3% (Cost $22,965,401) Money Market Funds 2.3% State Street Institutional U.S. Government Money Market Fund 0.0000 (Y) 22,965,401 22,965,401 Total investments (Cost $790,738,516) † 99.2% Other assets and liabilities, net 0.8% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Y) The rate shown is the annualized seven-day yield as of 3-31-14. † At 3-31-14, the aggregate cost of investment securities for federal income tax purposes was $792,932,409. Net unrealized appreciation aggregated $210,215,036, of which $221,458,025 related to appreciated investment securities and $11,242,989 related to depreciated investment securities. 14 Select Growth Fund | Annual report See notes to financial statements FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 3-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments, at value (Cost $790,738,516) $1,003,147,445 Receivable for investmentssold 27,326,666 Receivable for fund sharessold 786,213 Dividends and interestreceivable 112,552 Receivable for securities lendingincome 1,971 Receivable due fromadvisor 2,115 Other receivables and prepaidexpenses 106,545 Totalassets Liabilities Payable for investmentspurchased 19,207,835 Payable for fund sharesrepurchased 926,923 Payable toaffiliates Accounting and legal servicesfees 50,498 Transfer agentfees 67,122 Distribution and servicefees 160 Trustees’fees 581 Other liabilities and accruedexpenses 123,219 Totalliabilities Netassets Net assets consistof Paid-incapital $752,525,500 Accumulated net realized gain (loss) oninvestments 46,172,740 Net unrealized appreciation (depreciation) oninvestments 212,408,929 Netassets See notes to financial statements Annual report | Select Growth Fund 15 FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($356,155,378 ÷ 13,498,264shares) 1 $26.39 Class B ($19,568,114 ÷ 778,878shares) 1 $25.12 Class C ($19,461,650 ÷ 775,232shares) 1 $25.10 Class I ($71,926,533 ÷ 2,660,616shares) $27.03 Class R1 ($592,725 ÷ 23,030shares) $25.74 Class R2 ($119,759 ÷ 4,467shares) $26.81 Class R3 ($123,334 ÷ 4,758shares) $25.92 Class R4 ($161,154 ÷ 6,083shares) $26.49 Class R5 ($119,980 ÷ 4,460shares) $26.90 Class R6 ($7,606,753 ÷ 280,713shares) $27.10 Class T ($77,860,946 ÷ 2,978,209shares) $26.14 Class ADV ($18,979,104 ÷ 710,739shares) $26.70 Class NAV ($438,431,739 ÷ 16,156,345shares) $27.14 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $27.78 Class T (net asset value per share ÷ 95%) 2 $27.52 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Select Growth Fund | Annual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the year ended 3-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,355,330 Securitieslending 160,649 Interest 156 Less foreign taxeswithheld (99,252) Total investmentincome Expenses Investment managementfees 7,677,902 Distribution and servicefees 1,572,371 Accounting and legal servicesfees 182,503 Transfer agentfees 838,762 Trustees’fees 38,757 State registrationfees 193,426 Printing andpostage 87,272 Professionalfees 71,111 Custodianfees 99,066 Registration and filingfees 46,282 Other 25,781 Totalexpenses Less expensereductions (156,904) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 192,544,975 Investments in affiliatedissuers (3,428) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 17,152,517 Investments in affiliatedissuers (12,516) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Select Growth Fund 17 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 3-31-14 3-31-13 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($4,259,446) $1,704,098 Net realizedgain 192,541,547 157,789,629 Change in net unrealized appreciation(depreciation) 17,140,001 (99,638,952) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI (64,935) (133,627) ClassR5 (56) (50) ClassR6 (7,092) (4,078) ClassNAV (520,067) (612,300) From net realizedgain ClassA (37,507,368) — ClassB (2,216,885) — ClassC (2,125,586) — ClassI (8,992,315) — ClassR1 (64,246) — ClassR2 (13,688) — ClassR3 (14,056) — ClassR4 (18,019) — ClassR5 (13,704) — ClassR6 (790,768) — ClassT (8,578,092) — ClassADV (2,113,395) — ClassNAV (45,556,116) — Totaldistributions From fund sharetransactions Totaldecrease Netassets Beginning ofyear 1,067,460,523 1,259,106,469 End ofyear Undistributed net investmentincome — 18 Select Growth Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.15) (0.01) (0.09) (0.06) (0.03) Net realized and unrealized gain oninvestments 5.29 1.49 1.61 3.07 5.50 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $356 $356 $369 $413 $384 Ratios (as a percentage of average net assets): Expenses beforereductions 1.19 1.25 1.27 1.30 1.45 Expenses net of feewaivers 1.19 1.25 1.27 1.30 1.38 Expenses net of fee waivers andcredits 1.19 1.25 1.27 1.30 1.34 Net investmentloss (0.58) (0.04) (0.45) (0.33) (0.18) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.35) (0.19) (0.25) (0.21) (0.15) Net realized and unrealized gain oninvestments 5.08 1.43 1.57 3.01 5.46 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $20 $20 $25 $31 $37 Ratios (as a percentage of average net assets): Expenses beforereductions 2.00 2.06 2.07 2.13 2.45 Expenses net of feewaivers 2.00 2.06 2.07 2.10 2.11 Expenses net of fee waivers andcredits 2.00 2.06 2.07 2.10 2.09 Net investmentloss (1.39) (0.86) (1.24) (1.13) (0.94) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | Select Growth Fund 19 CLASS C SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.36) (0.19) (0.26) (0.21) (0.15) Net realized and unrealized gain oninvestments 5.08 1.43 1.57 3.01 5.46 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $19 $17 $20 $22 $24 Ratios (as a percentage of average net assets): Expenses beforereductions 2.03 2.07 2.11 2.16 2.34 Expenses net of feewaivers 2.02 2.07 2.10 2.10 2.21 Expenses net of fee waivers andcredits 2.02 2.07 2.10 2.10 2.09 Net investmentloss (1.42) (0.88) (1.27) (1.13) (0.93) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS I SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.08) 0.06 (0.02) 0.02 0.04 Net realized and unrealized gain oninvestments 5.41 1.52 1.65 3.11 5.54 Total from investmentoperations Lessdistributions From net investmentincome (0.03) (0.02) — (0.02) — 2 From net realizedgain (3.07) — Totaldistributions — — 2 Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $72 $113 $256 $237 $208 Ratios (as a percentage of average net assets): Expenses beforereductions 0.91 0.91 0.91 0.86 0.90 Expenses net of fee waivers 0.91 0.91 0.91 0.86 0.90 Net investment income(loss) (0.28) 0.25 (0.08) 0.10 0.26 Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 20 Select Growth Fund | Annual report See notes to financial statements CLASS R1 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.29) (0.11) (0.17) (0.14) (0.11) Net realized and unrealized gain oninvestments 5.20 1.46 1.58 3.05 5.50 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1 — 3 — 3 — 3 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 4.13 5.79 7.03 8.39 13.91 Expenses net of fee waivers 1.70 1.70 1.70 1.72 1.78 Net investmentloss (1.12) (0.49) (0.86) (0.75) (0.65) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 3 Less than $500,000. CLASS R2 SHARES Periodended 3-31-14 3-31-13 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.23) (0.06) — 3 Net realized and unrealized gain oninvestments 5.39 1.51 0.82 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — — Totaldistributions — — Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 15.50 20.41 15.96 7 Expenses net of feewaivers 1.45 1.45 1.45 7 Net investmentloss (0.85) (0.24) (0.12) 7 Portfolio turnover (%) 81 92 90 8 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. See notes to financial statements Annual report | Select Growth Fund 21 CLASS R3 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.26) (0.09) (0.16) (0.12) (0.07) Net realized and unrealized gain oninvestments 5.22 1.47 1.60 3.06 5.49 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) — 3 — 3 — 3 — 3 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 12.99 15.02 15.86 16.72 13.68 Expenses net of fee waivers 1.60 1.60 1.59 1.61 1.62 Net investmentloss (1.00) (0.39) (0.76) (0.64) (0.46) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 3 Less than $500,000. CLASS R4 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.17) — 2 (0.10) (0.06) (0.03) Net realized and unrealized gain oninvestments 5.33 1.49 1.61 3.08 5.53 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 — 4 — 4 — 4 — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 10.91 14.55 15.46 16.45 13.33 Expenses net of fee waivers 1.20 1.22 1.29 1.31 1.32 Net investment income(loss) (0.62) 0.01 (0.46) (0.34) (0.16) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Less than $500,000. 22 Select Growth Fund | Annual report See notes to financial statements CLASS R5 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.11) 0.05 (0.03) (0.02) 0.02 Net realized and unrealized gain oninvestments 5.39 1.51 1.63 3.12 5.54 Total from investmentoperations Lessdistributions From net investmentincome (0.02) (0.01) — (0.01) — 2 From net realizedgain (3.07) — Totaldistributions — — 2 Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 — 4 — 4 — 4 — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 12.38 14.16 15.07 16.17 12.97 Expenses net of fee waivers 1.00 1.00 0.99 1.01 1.02 Net investmentincome (0.40) 0.21 (0.16) (0.03) 0.14 Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Less than $500,000. CLASS R6 SHARES Periodended 3-31-14 3-31-13 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.07) 0.08 0.03 Net realized and unrealized gain oninvestments 5.43 1.51 3.23 Total from investmentoperations Lessdistributions From net investmentincome (0.03) (0.02) — From net realizedgain (3.07) — — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $4 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.09 1.33 1.58 5 Expenses net of fee waivers 0.86 0.86 0.86 5 Net investment income(loss) (0.27) 0.34 0.20 5 Portfolio turnover (%) 81 92 90 6 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. See notes to financial statements Annual report | Select Growth Fund 23 CLASS T SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 1 (0.17) (0.03) (0.11) (0.09) (0.11) Net realized and unrealized gain oninvestments 5.25 1.47 1.60 3.05 5.49 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Totaldistributions — Net asset value, end ofyear Total return (%) Ratios and supplementaldata Net assets, end of year (inmillions) $78 $73 $77 $83 $83 Ratios (as a percentage of average net assets): Expenses beforereductions 1.27 1.33 1.37 1.47 1.84 Expenses net of fee waivers 1.26 1.33 1.37 1.47 1.84 Net Investmentloss (0.66) (0.13) (0.54) (0.50) (0.69) Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS ADV SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.14) 0.02 (0.06) (0.03) — 2 Net realized and unrealized gain oninvestments 5.34 1.50 1.62 3.09 5.53 Total from investmentoperations Lessdistributions From net realizedgain (3.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $19 $20 $20 $22 $18 Ratios (as a percentage of average net assets): Expenses beforereductions 1.26 1.33 1.35 1.37 1.25 Expenses net of fee waivers 1.14 1.14 1.14 1.14 1.14 Net investment income(loss) (0.53) 0.08 (0.31) (0.17) 0.01 Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 24 Select Growth Fund | Annual report See notes to financial statements CLASS NAV SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.04) 0.09 0.01 0.03 0.05 Net realized and unrealized gain oninvestments 5.43 1.52 1.64 3.11 5.55 Total from investmentoperations Lessdistributions From net investmentincome (0.04) (0.03) — (0.02) — 2 From net realizedgain (3.07) — Totaldistributions — — 2 Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $438 $463 $487 $813 $708 Ratios (as a percentage of average net assets): Expenses beforereductions 0.77 0.79 0.80 0.80 0.82 Expenses net of fee waivers 0.77 0.79 0.80 0.80 0.82 Net investment income(loss) (0.16) 0.39 0.05 0.16 0.33 Portfolio turnover (%) 81 92 90 90 102 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | Select Growth Fund 25 Notes to financial statements Note 1 — Organization John Hancock Select Growth Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek to maximize long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class B, Class T and Class ADV shares are closed to new investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Effective April 17, 2014, John Hancock Select Growth Fund changed its name from John Hancock Rainier Growth Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time (ET). In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter (OTC) market are valued using bid prices. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant 26 Select Growth Fund | Annual report observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 3-31-14 QUOTED PRICE OBSERVABLE INPUTS INPUTS Common Stocks Consumer Discretionary $218,749,864 — — Consumer Staples 46,858,398 — — Energy 49,961,409 — — Financials 92,307,362 — — Health Care 120,182,137 — — Industrials 113,375,593 — — Information Technology 314,910,555 — $443,309 Materials 23,393,417 — — Short-Term Investments 22,965,401 — — Total Investments in Securities — Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in John Hancock Collateral Investment Trust (JHCIT), an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Annual report | Select Growth Fund 27 Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the year ended March 31, 2014 were $1,129. For the year ended March 31, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, 28 Select Growth Fund | Annual report pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of March 31, 2014, the fund has a capital loss carryfoward of $19,834,897 available to offset future net realized capital gains. The following table details the capital loss carryforward available as of March 31, 2014: CAPITAL LOSS CARRYFORWARD EXPIRING AT MARCH 31 2016 2017 2018 $5,365,684 $5,342,835 $9,126,378 Availability of a certain amount of the loss carryforward, which was acquired in a merger, may be limited in a given year. As of March 31, 2014, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. The tax character of distributions for the years ended March 31, 2014 and 2013 was as follows: MARCH 31, 2014 MARCH 31, 2013 Ordinary Income $21,462,352 $750,055 Long-Term Capital Gain $87,134,036 — Total Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of March 31, 2014, the components of distributable earnings on a tax basis consisted of $36,005,215 of undistributed ordinary income and $32,196,315 of undistributed long-term capital gain. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to net operating losses and wash sale loss deferrals. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Annual report | Select Growth Fund 29 Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor or JHA) serves as investment advisor for the fund. Prior to January 1, 2014, John Hancock Investment Management Services, LLC (JHIMS) served as investment advisor for the fund. JHIMS and JHA have identical officers, directors and other personnel, and share common facilities and resources. Terms of the investment management contract with JHA are substantially identical to the former contract with JHIMS. In this report, depending on the context, the term “Advisor” shall refer to either JHA in its current capacity as investment advisor, or to JHIMS in its capacity as investment advisor prior to January 1, 2014. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management contract with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.730% of the first $3,000,000,000 of the fund’s average daily net assets; (b) 0.725% of the next $3,000,000,000 of the fund’s average daily net assets; and (c) 0.700% of the fund’s average daily net assets in excess of $6,000,000,000. The Advisor has a subadvisory agreement with Baille Gifford Overseas Limited. Prior to April 18, 2014, the Advisor had a subadvisory agreement with Rainier Investment Management, Inc. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. Prior to July 1, 2013, the Advisor contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expenses at 1.35%, 2.10%, 2.10% and 1.40% for Class A, Class B, Class C, and Class T shares, respectively. This agreement excluded certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses, and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The Advisor has contractually agreed to reduce its management fee or, if necessary, make payment to the fund to the extent necessary to maintain the fund’s total operating expenses at 1.70%, 1.45%, 1.60% 1.20%, 1.00%, 0.86% and 1.14% for Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class ADV shares, respectively. This agreement excludes certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses, and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. For all the classes indicated, this expense limitation shall remain in effect through June 30, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that is appropriate under the circumstances at that time. 30 Select Growth Fund | Annual report Effective February 1, 2014, for Class R6 shares, the Advisor has contractually agreed to waive and/or reimburse all class specific expense of the fund, including transfer agency fees and service fees, blue sky fees, and printing and postage, as applicable, to the extent they exceed 0.00% of average annual net assets. The fee waiver and/or reimbursement will continue in effect until June 30, 2015, unless renewed by mutual agreement of the fund and Advisor based upon a determination of that this is appropriate under the circumstances at the time. This waiver was in effect on a voluntary basis from January 1, 2014 to January 31, 2014. The expense reductions for the year ended March 31, 2014, amounted to the following: EXPENSE CLASS REDUCTION Class A $17,632 Class B 964 Class C 911 Class I 4,573 Class R1 12,781 Class R2 16,806 Class R3 13,539 Class R4 13,554 Class R5 13,654 Class R6 12,689 Class T 3,799 Class ADV 24,136 Class NAV 21,725 Total The investment management fees, including the impact of waivers and reimbursements as described above, incurred for the year ended March 31, 2014 were equivalent to a net annual effective rate of 0.72% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended March 31, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4, Class T and Class ADV pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5, the fund pays for certain other services. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. Currently, only 0.25% is charged to Class A shares for Rule 12b-1 fees. Annual report | Select Growth Fund 31 CLASS RULE 12b-1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Class T 0.30% — Class ADV 0.25% — The fund’s Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class R4 shares to limit the 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least June 30, 2015, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $141 for Class R4 shares for the period ended March 31, 2014. Sales charges. Class A and Class T shares are assessed up-front sales charges of up to 5% of net asset value of such shares. The following summarizes the net up-front sales charges received by the Distributor during the year ended March 31, 2014: CLASS A CLASS T Retained for printing prospectuses, advertising, sales $139,072 $4,417 literature and other purposes Sales commissions to broker-dealers 655,031 15,904 Sales commissions to sales personnel of Signator 24,945 8,235 Investors, Inc., a broker-dealer affiliate of the Advisor Net sales charges 819,048 28,556 Class A, Class B, Class C and Class T shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A and Class T shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended March 31, 2014, CDSCs received by the Distributor amounted to $1,036, $25,117, $2,955 and $204 for Class A, Class B, Class C and Class T shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share 32 Select Growth Fund | Annual report Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost were calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended March 31, 2014 were: DISTRIBUTION STATE SHARE CLASS AND SERVICE FEES TRANSFER AGENT FEES REGISTRATION FEES PRINTING AND POSTAGE A $903,885 $528,834 $25,127 $54,009 B 198,506 29,036 15,003 1,425 C 184,447 26,917 14,677 5,416 I — 110,914 18,012 5,030 R1 3,413 117 13,870 255 R2 299 27 17,261 28 R3 597 26 13,870 28 R4 359 31 13,870 38 R5 — 27 13,870 29 R6 — 1,228 15,831 301 T 231,088 112,471 16,293 18,571 ADV 49,777 29,134 15,742 2,142 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to the fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program: Pursuant to an Exemptive Order issued by the SEC, the fund, along with certain other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: WEIGHTED AVERAGE DAYS WEIGHTED AVERAGE INTEREST BORROWER OR LENDER LOAN BALANCE OUTSTANDING INTEREST RATE EXPENSE Borrower $13,511,234 1 0.43% ($161) Note 5 — Fund share transactions Transactions in fund shares for the years ended March 31, 2014 and 2013 were as follows: Year ended 3-31-14 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 2,282,983 $60,333,638 2,459,590 $55,505,262 Distributions reinvested 1,393,162 36,096,825 — — Repurchased (4,813,552) (128,874,741) (3,962,238) (89,534,415) Net decrease Annual report | Select Growth Fund 33 Year ended 3-31-14 Year ended 3-31-13 Shares Amount Shares Amount Class B shares Sold 72,114 $1,860,291 100,853 $2,195,177 Distributions reinvested 87,755 2,170,185 — — Repurchased (244,375) (6,136,925) (368,746) (8,048,812) Net decrease Class C shares Sold 82,458 $2,116,832 34,781 $764,812 Distributions reinvested 74,095 1,830,897 — — Repurchased (122,170) (3,073,186) (181,088) (3,932,366) Net increase (decrease) Class I shares Sold 515,753 $13,908,811 1,284,922 $29,260,470 Distributions reinvested 334,370 8,870,839 5,669 130,574 Repurchased (2,731,871) (74,145,725) (7,763,269) (179,262,056) Net decrease Class R1 shares Sold 5,835 $143,781 4,312 $97,671 Distributions reinvested 1,452 36,770 — — Repurchased (506) (13,326) (479) (11,060) Net increase Class R2 shares Sold 13 $373 — — Net increase 13 — — Class R3 shares Sold 490 $13,090 — — Distributions reinvested 15 374 — — Repurchased (199) (5,432) — — Net increase — — Class R4 shares Sold 1,439 $38,950 26 $577 Distributions reinvested 167 4,338 — — Repurchased (1) (19) — — Net increase 26 Class R5 shares Distributions reinvested — — 2 $50 Net increase — — 2 Class R6 shares Sold 139,312 $3,968,690 5,445 $124,800 Distributions reinvested 30,006 797,860 177 4,078 Repurchased (54,532) (1,528,395) (19,869) (459,000) Net increase (decrease) 34 Select Growth Fund | Annual report Year ended 3-31-14 Year ended 3-31-13 Shares Amount Shares Amount Class T shares Sold 41,771 $1,095,454 46,822 $1,041,302 Distributions reinvested 310,378 7,970,498 — — Repurchased (395,807) (10,355,540) (424,692) (9,484,303) Net decrease Class ADV shares Sold 53,909 $1,425,182 200,655 $4,623,049 Distributions reinvested 80,558 2,112,223 — — Repurchased (253,110) (6,719,773) (258,405) (5,908,494) Net decrease Class NAV shares Sold 231,437 $6,130,434 4,043,108 $92,780,115 Distributions reinvested 1,730,886 46,076,183 26,529 612,300 Repurchased (4,431,072) (119,328,524) (6,377,748) (141,250,397) Net decrease Total net decrease Affiliates of the fund owned 43%, 100%, 97%, 82%, 100% and 100% of shares of beneficial interest of Class R1, Class R2, Class R3, Class R4, Class R5 and Class NAV, respectively, on March 31, 2014. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $841,107,456 and $1,134,004,898, respectively, for the year ended March 31, 2014. Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At March 31, 2014, funds within the John Hancock group of funds complex held 43.4% of the fund. The following funds had an affiliate ownership of 5% or more of the fund’s net assets: AFFILIATED FUND CONCENTRATION John Hancock Lifestyle Growth Fund 18.3% John Hancock Lifestyle Balanced Fund 14.4% John Hancock Lifestyle Aggressive Fund 6.9% Note 8 — Subsequent events On April 17, 2014, the fund recorded cash redemptions of approximately $422 million. In advance of these redemptions, the fund paid short-term and long-term capital gain distributions of $1.5889 and $4.2362, respectively. Annual report | Select Growth Fund 35 Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Funds III and Shareholders of John Hancock Select Growth Fund (formerly John Hancock Rainier Growth Fund): In our opinion, the accompanying statement of assets and liabilities, including the portfolio of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Select Growth Fund (formerly John Hancock Rainier Growth Fund) (the “Fund”) at March 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at March 31, 2014 by correspondence with the custodian, transfer agent and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts May 19, 2014 36 Select Growth Fund | Annual report Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the fund, if any, paid during its taxable year ended March 31, 2014. The fund reports the maximum amount allowable of its net taxable income as eligible for the corporate dividends-received deduction. The fund reports the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. The fund paid $87,134,036 in capital gain dividends. Eligible shareholders will be mailed a 2014 Form 1099-DIV in early 2015. This will reflect the tax character of all distributions paid in calendar year 2014. Please consult a tax advisor regarding the tax consequences of your investment in the fund. Annual report | Select Growth Fund 37 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James M. Oates, Born: 1946 2012 228 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairperson of the Board, John Hancock retail funds 3 (since 2012); Trustee (2005–2006 and since 2012) and Chairperson of the Board (since 2012), John Hancock Funds III; Trustee (since 2004) and Chairperson of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairperson of the Board, John Hancock Funds II (since 2005). Charles L. Bardelis, 2 Born: 1941 2012 228 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock FundsII (since 2005). Peter S. Burgess, 2 Born: 1942 2012 228 Consultant (financial, accounting, and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham, Born: 1944 2006 228 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition CompanyI, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds 3 (since 1986); Trustee, John Hancock Variable Insurance Trust (since2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). 38 Select Growth Fund | Annual report Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Grace K. Fey, Born: 1946 2012 228 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Theron S. Hoffman, 2 Born: 1947 2012 228 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner, and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Deborah C. Jackson, Born: 1952 2008 228 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds 3 (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan, Born: 1945 2012 228 Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010); Associate Professor, The Wallace E. Carroll School of Management, Boston College (retired 2013). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky, Born: 1944 2006 228 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairperson of the Board (2011–2012), John Hancock retail funds 3 ; Trustee and Vice Chairperson of the Board, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2012). Annual report | Select Growth Fund 39 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Gregory A. Russo, Born: 1949 2008 228 Director and Audit Committee Chairman (since 2012), and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi-entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer, and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds 3 (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Non-Independent Trustees 4 Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Craig Bromley, Born: 1966 2012 228 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, John Hancock Financial Services (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife Japan) (2005–2012, including prior positions). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Warren A. Thomson, Born: 1955 2012 228 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation and The Manufacturers Life Insurance Company (since 2009); Chairman and Chief Executive Officer, Manulife Asset Management (since 2001, including prior positions); Director (since 2006), and President and Chief Executive Officer (since 2013), Manulife Asset Management Limited; Director and Chairman, Hancock Natural Resources Group, Inc. (since 2013). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Principal officers who are not Trustees Name, year of birth Officer Position(s) held with fund of the Principal occupation(s) and other Trust directorships during past 5 years since Hugh McHaffie, Born: 1959 2012 President* Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC, and John Hancock Funds, LLC (since 2010); President, John Hancock Advisers, LLC (since 2012); President, John Hancock Investment Management Services, LLC (since 2010); President (since 2012) and former Trustee (2010–2012), John Hancock retail funds, 3 President, John Hancock Variable Insurance Trust and John Hancock FundsII (since 2009). *Until 3-13-14. 40 Select Growth Fund | Annual report Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Andrew G. Arnott, Born: 1971 2009 Executive Vice President President** Senior Vice President, John Hancock Financial Services (since 2009); Director and Executive Vice President, John Hancock Advisers, LLC (since 2005, including prior positions); Director and Executive Vice President, John Hancock Investment Management Services, LLC (since 2006, including prior positions); President, John Hancock Funds, LLC (since 2004, including prior positions); President (effective 3-13-14) and Executive Vice President, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2007, including prior positions). **Effective 3-13-14. Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2006). Francis V. Knox, Jr., Born: 1947 2006 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC, and John Hancock Investment Management Services, LLC (since 2005). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust and John Hancock FundsII (since 2007). Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds 3 (since 2007, including prior positions); Treasurer, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2010 and 2007–2009, including prior positions). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation, or removal. 2 Member of the Audit Committee. 3 “John Hancock retail funds” comprises John Hancock Funds III and 36 other John Hancock funds consisting of 26series of other John Hancock trusts and 10closed-end funds. 4 Because Messrs. Bromley and Thomson are senior executives or directors of the advisor and/or its affiliates, each of them is considered an “interested person of the fund,” as defined in the Investment Company Act of 1940. Annual report | Select Growth Fund 41 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † Rainier Investment Management, Inc. Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Andrew G. Arnott # Legal counsel President K&L Gates LLP Thomas M. Kinzler Independent registered Secretary and Chief Legal Officer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Hugh McHaffie ** President Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 3-13-14 **Until 3-13-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 42 Select Growth Fund | Annual report 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Select Growth Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 334A 3/14 MF181849 5/14 A look at performance Total returns for the period ended March 31, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 1 19.03 20.61 8.42 — 19.03 155.23 124.47 — Class B 1 19.21 20.60 7.94 — 19.21 155.14 114.69 — Class C 1 23.25 20.87 7.96 — 23.25 157.94 115.09 — Class I 25.61 22.25 9.35 — 25.61 173.00 144.49 — Class I2 25.63 22.28 9.22 — 25.63 173.39 141.64 — Class R1 24.69 21.36 8.56 — 24.69 163.23 127.32 — Class R2 24.98 21.54 8.73 — 24.98 165.23 131.00 — Class R3 24.81 21.48 8.67 — 24.81 164.60 129.64 — Class R4 25.44 21.92 9.03 — 25.44 169.34 137.28 — Class R5 25.71 22.27 9.35 — 25.71 173.31 144.41 — Class R6 25.72 22.29 9.40 — 25.72 173.49 145.54 — Class NAV 25.73 — — 19.43 25.73 — — 136.19 Index 1 † 21.57 21.75 7.58 — 21.57 167.53 107.71 — Index 2 † 21.86 21.16 7.42 — 21.86 161.07 104.52 — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class I2, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers or expense limitations are contractual at least until 6-30-14 for Class B shares and until 6-30-15 for Class I2, Class R1, Class R2, Class R3, Class R4 and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. Class A Class B Class C Class I Class I2 Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Class NAV Net (%) 1.20 2.05 1.98 0.87 0.85 1.57 1.32 1.47 1.07 0.83 0.75 0.74 Gross (%) 1.20 2.08 1.98 0.87 0.92 1.86 3.27 2.39 1.65 0.83 0.82 0.74 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement will remain in effect through 6-30-15. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Russell 1000 Value Index; Index 2 is the S&P 500 Index. See the following page for footnotes. 6 Disciplined Value Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 4 3-31-04 $21,469 $21,469 $20,771 $20,452 Class C 4 3-31-04 21,509 21,509 20,771 20,452 Class I 2 3-31-04 24,449 24,449 20,771 20,452 Class I2 2 3-31-04 24,164 24,164 20,771 20,452 Class R1 2 3-31-04 22,732 22,732 20,771 20,452 Class R2 2 3-31-04 23,100 23,100 20,771 20,452 Class R3 2 3-31-04 22,964 22,964 20,771 20,452 Class R4 2 3-31-04 23,728 23,728 20,771 20,452 Class R5 2 3-31-04 24,441 24,441 20,771 20,452 Class R6 2 3-31-04 24,554 24,554 20,771 20,452 Class NAV 2 5-29-09 23,619 23,619 23,045 22,870 Russell 1000 Value Index is an unmanaged index containing those securities in the Russell 1000 Index with a lower price-to-book ratio and less-than-average growth orientation. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 On 12-19-08, through a reorganization, the fund acquired all of the assets of Robeco Boston Partners Large Cap Value Fund (the predecessor fund). On that date, the predecessor fund’s Investor class shares were exchanged for Class A shares and its Institutional class shares were exchanged for Class I shares. Class A, Class B, and Class C shares were first offered on 12-22-08. The returns prior to this date are those of the predecessor fund’s Investor shares that have been recalculated to reflect the gross fees and expenses of Class A, Class B, and Class C shares, as applicable. Class R3, Class R4, and Class R5 shares were first offered on 5-22-09; Class R1 shares were first offered on 7-13-09; Class R6 shares were first offered on 9-1-11; and Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R3, Class R4, Class R5, Class R1, Class R6, and Class R2 shares, as applicable. The predecessor fund’s Institutional share class returns have been recalculated to reflect the gross fees and expenses of Class I shares. Class I2 shares were first offered on 12-22-08; returns prior to that date are those of Class I shares recalculated to apply the gross fees and expenses of Class I2 shares. 2 For certain types of investors, as described in the fund’s prospectuses. 3 From 5-29-09. 4 The contingent deferred sales charge is not applicable. Annual report | Disciplined Value Fund 7 Management’s discussion of Fund performance By Robeco Boston Partners, a division of Robeco Investment Management, Inc. U.S. equities produced strong returns for the 12 months ended March 31, 2014, finishing the period as the top-performing global asset class. Despite a variety of potential impediments to equity market growth—including worries about political impasses in the U.S. Congress, uncertainty over the future direction of interest rates, growing geopolitical tensions, and a still slow economic recovery—investors found reasons for optimism, pushing major U.S. equity indexes to record highs as year-end 2013 approached. Come January, however, equity markets sold off deeply on concerns about mixed economic data, a weather-related economic slowdown, and volatility in the emerging markets. Those concerns proved short-lived, as stocks managed to claw their way back into positive territory by the end of the first quarter. Value stocks narrowed the gap between their returns and those of growth stocks, especially during the opening quarter of 2014, likely in response to the elevated prices of the growth universe. For the 12-month period, John Hancock Disciplined Value Fund’s Class A shares produced a total return of 25.30%, excluding sales charges, outperforming the benchmark Russell 1000 Value Index, which posted a return of 21.57%. The majority of the fund’s relative outperformance came from favorable security selection, with the strongest gains in the energy, consumer staples, and financials sectors. Opportune sector allocation also contributed, with underweights in the relatively weak-performing utilities and telecommunication services sectors, and an overweight in the stronger information technology sector providing the biggest lifts. The top contributor to relative performance was McKesson Corp., a leading distributor of pharmaceuticals and healthcare services and a name that is not represented in the benchmark index. IAC/InterActiveCorp., a media and Internet company, and consumer goods distributor Tyson Foods, Inc. also contributed to the fund’s performance. The fund’s relative performance was negatively affected by inopportune stock selection in the materials, consumer discretionary, and utilities sectors, as well as an underweight position in industrials. Detractors included consumer electronics giant Apple, Inc., a strong-performing index component that the fund sold early in the period, and French pharmaceuticals company Sanofi. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Disciplined Value Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2013, with the same investment held until March 31, 2014. Expenses paid Account value Ending value during period Annualized on 10-1-13 on 3-31-14 ended 3-31-14 1 expense ratio Class A $1,000.00 $1,132.20 $5.85 1.10% Class B 1,000.00 1,127.50 10.29 1.94% Class C 1,000.00 1,127.20 9.92 1.87% Class I 1,000.00 1,133.60 4.42 0.83% Class I2 1,000.00 1,133.80 4.42 0.83% Class R1 1,000.00 1,129.20 8.33 1.57% Class R2 1,000.00 1,130.60 7.01 1.32% Class R3 1,000.00 1,130.30 7.81 1.47% Class R4 1,000.00 1,132.60 5.26 0.99% Class R5 1,000.00 1,134.00 3.67 0.69% Class R6 1,000.00 1,134.80 3.78 0.71% Class NAV 1,000.00 1,134.20 3.72 0.70% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Disciplined Value Fund 9 Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2013, with the same investment held until March 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 10-1-13 on 3-31-14 ended 3-31-14 1 expense ratio Class A $1,000.00 $1,019.40 $5.54 1.10% Class B 1,000.00 1,015.30 9.75 1.94% Class C 1,000.00 1,015.60 9.40 1.87% Class I 1,000.00 1,020.80 4.18 0.83% Class I2 1,000.00 1,020.80 4.18 0.83% Class R1 1,000.00 1,017.10 7.90 1.57% Class R2 1,000.00 1,018.30 6.64 1.32% Class R3 1,000.00 1,017.60 7.39 1.47% Class R4 1,000.00 1,020.00 4.99 0.99% Class R5 1,000.00 1,021.50 3.48 0.69% Class R6 1,000.00 1,021.40 3.58 0.71% Class NAV 1,000.00 1,021.40 3.53 0.70% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Disciplined Value Fund | Annual report Portfolio summary Top 10 Holdings (31.2% of Net Assets on 3-31-14) Exxon Mobil Corp. 4.7% Citigroup, Inc. 2.8% Wells Fargo & Company 3.9% Bank of America Corp. 2.7% Berkshire Hathaway, Inc., Class B 3.8% Johnson & Johnson 2.6% Pfizer, Inc. 3.2% Capital One Financial Corp. 2.2% JPMorgan Chase & Company 3.1% CVS Caremark Corp. 2.2% Sector Composition Financials 29.2% Industrials 7.4% Health Care 17.2% Consumer Staples 4.0% Information Technology 12.8% Materials 2.3% Energy 11.9% Utilities 2.0% Consumer Discretionary 11.3% Short-Term Investments & Other 1.9% 1 As a percentage of net assets on 3-31-14. 2 Cash and cash equivalents not included. 3 Value stocks may decline in price. Foreign investing has additional risks, such as currency and market volatility and political and social instability. Large company stocks could fall out of favor, and illiquid securities may be difficult to sell at a price approximating their value. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. Annual report | Disciplined Value Fund 11 Fund’s investments As of 3-31-14 Shares Value Common Stocks 98.1% (Cost $6,666,941,978) Consumer Discretionary 11.3% Auto Components 1.0% Lear Corp. 958,607 80,254,578 Diversified Consumer Services 0.5% Apollo Group, Inc., Class A (I) 1,255,100 42,974,624 Hotels, Restaurants & Leisure 0.5% Six Flags Entertainment Corp. 970,985 38,985,048 Media 8.1% CBS Corp., Class B 738,785 45,656,913 Comcast Corp., Class A 3,242,373 162,183,497 Gannett Company, Inc. 1,904,321 52,559,260 Liberty Global PLC, Series C (I) 2,648,961 107,839,202 Liberty Media Corp., Series A (I) 743,601 97,210,959 News Corp., Class A (I) 2,141,199 36,871,447 Omnicom Group, Inc. 502,476 36,479,758 Time Warner, Inc. 2,022,221 132,111,698 Multiline Retail 0.6% Macy’s, Inc. 897,745 53,227,301 Specialty Retail 0.6% Bed Bath & Beyond, Inc. (I)(L) 682,663 46,967,214 Consumer Staples 4.0% Food & Staples Retailing 2.2% CVS Caremark Corp. 2,422,634 181,358,381 Food Products 1.8% Tyson Foods, Inc., Class A 3,331,284 146,609,809 Energy 11.9% Energy Equipment & Services 1.0% Schlumberger, Ltd. 799,255 77,927,363 Oil, Gas & Consumable Fuels 10.9% EOG Resources, Inc. 296,908 58,244,442 Exxon Mobil Corp. 4,004,931 391,201,660 Marathon Oil Corp. 1,451,998 51,574,969 Occidental Petroleum Corp. 1,688,998 160,944,619 Phillips 66 1,819,640 140,221,458 12 Disciplined Value Fund | Annual report See notes to financial statements Shares Value Oil, Gas & Consumable Fuels (continued) QEP Resources, Inc. 1,382,510 $40,701,094 Valero Energy Corp. 1,138,335 60,445,589 Financials 29.2% Banks 14.6% Bank of America Corp. 12,759,912 219,470,486 BB&T Corp. 1,759,349 70,673,049 Citigroup, Inc. 4,841,616 230,460,922 Fifth Third Bancorp 4,888,782 112,197,547 JPMorgan Chase & Company 4,203,697 255,206,445 Wells Fargo & Company 6,405,274 318,598,329 Capital Markets 1.7% State Street Corp. 958,576 66,668,961 The Goldman Sachs Group, Inc. 427,151 69,988,691 Consumer Finance 3.2% Capital One Financial Corp. 2,373,783 183,161,096 Discover Financial Services 1,368,864 79,654,196 Diversified Financial Services 3.8% Berkshire Hathaway, Inc., Class B (I) 2,535,537 316,866,059 Insurance 4.3% ACE, Ltd. 1,151,937 114,110,879 MetLife, Inc. 986,078 52,064,918 The Allstate Corp. 1,500,037 84,872,093 The Travelers Companies, Inc. 602,880 51,305,088 Validus Holdings, Ltd. 1,363,005 51,398,919 Real Estate Investment Trusts 1.6% American Capital Agency Corp. 1,812,395 38,948,369 American Homes 4 Rent 2,324,004 38,834,107 Equity Residential 1,010,002 58,570,016 Health Care 17.2% Biotechnology 0.9% Amgen, Inc. 635,602 78,395,151 Health Care Equipment & Supplies 2.5% Covidien PLC 1,128,559 83,129,656 Medtronic, Inc. 1,152,415 70,919,619 Zimmer Holdings, Inc. 587,920 55,605,474 Health Care Providers & Services 5.9% Cigna Corp. 584,114 48,907,865 Express Scripts Holding Company (I) 1,683,217 126,392,765 Laboratory Corp. of America Holdings (I) 219,910 21,597,361 McKesson Corp. 862,432 152,279,618 Omnicare, Inc. (L) 1,157,805 69,086,224 Quest Diagnostics, Inc. (L) 1,184,520 68,607,398 Pharmaceuticals 7.9% AbbVie, Inc. 955,375 49,106,275 Johnson & Johnson 2,170,292 213,187,783 See notes to financial statements Annual report | Disciplined Value Fund 13 Shares Value Pharmaceuticals (continued) Pfizer, Inc. 8,235,852 $264,535,566 Sanofi, ADR 2,354,417 123,088,921 Industrials 7.4% Aerospace & Defense 3.3% Honeywell International, Inc. 592,299 54,941,655 Lockheed Martin Corp. (L) 739,797 120,764,462 Raytheon Company 1,011,965 99,972,022 Commercial Services & Supplies 0.4% Tyco International, Ltd. 659,249 27,952,158 Industrial Conglomerates 0.8% Siemens AG, ADR (L) 459,995 62,168,324 Machinery 1.8% Crane Company 352,845 25,104,922 Dover Corp. 797,656 65,208,378 Parker Hannifin Corp. 508,672 60,893,125 Road & Rail 1.1% Norfolk Southern Corp. 949,993 92,310,820 Information Technology 12.8% Communications Equipment 4.1% Brocade Communications Systems, Inc. (I) 9,262,094 98,270,817 Cisco Systems, Inc. 7,104,316 159,207,722 QUALCOMM, Inc. 1,066,304 84,088,733 Electronic Equipment, Instruments & Components 0.8% Knowles Corp. (I) 398,833 12,591,158 TE Connectivity, Ltd. 945,982 56,957,576 Internet Software & Services 0.5% IAC/InterActiveCorp 532,289 38,000,112 IT Services 0.6% Fidelity National Information Services, Inc. 249,785 13,351,008 Global Payments, Inc. 494,989 35,198,668 Semiconductors & Semiconductor Equipment 1.5% Avago Technologies, Ltd. 386,520 24,895,753 LSI Corp. 5,755,576 63,714,226 ON Semiconductor Corp. (I) 3,988,134 37,488,460 Software 2.5% Microsoft Corp. 3,340,970 136,946,360 Oracle Corp. 1,625,875 66,514,546 Technology Hardware, Storage & Peripherals 2.8% EMC Corp. 2,936,715 80,495,358 NetApp, Inc. 1,085,431 40,052,404 Seagate Technology PLC 1,004,096 56,390,031 Western Digital Corp. 621,623 57,077,424 14 Disciplined Value Fund | Annual report See notes to financial statements Shares Value Materials 2.3% Containers & Packaging 1.5% Crown Holdings, Inc. (I) 1,525,203 68,237,582 Rock-Tenn Company, Class A 583,628 61,613,608 Paper & Forest Products 0.8% International Paper Company 1,396,119 64,053,940 Utilities 2.0% Electric Utilities 0.8% FirstEnergy Corp. 1,860,908 63,326,699 Independent Power and Renewable Electricity Producers 1.2% AES Corp. 7,164,799 102,313,332 Yield (%) Shares Value Securities Lending Collateral 1.4% (Cost $116,008,894) John Hancock Collateral Investment Trust (W) 0.1476 (Y) 11,593,129 116,012,447 Short-Term Investments 3.2% (Cost $269,567,579) Money Market Funds 3.2% State Street Institutional US Government Money Market Fund 0.0000 (Y) 269,567,579 269,567,579 Total investments (Cost $7,052,518,451) † 102.7% Other assets and liabilities, net (2.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 3-31-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 3-31-14. † At 3-31-14, the aggregate cost of investment securities for federal income tax purposes was $7,054,933,834. Net unrealized appreciation aggregated $1,441,188,304, of which $1,448,993,029 related to appreciated investment securities and $7,804,725 related to depreciated investment securities. See notes to financial statements Annual report | Disciplined Value Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 3-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $6,936,509,557) including $113,675,857 of securitiesloaned) $8,380,109,691 Investments in affiliated issuers, at value (Cost $116,008,894) 116,012,447 Total investments, at value (Cost $7,052,518,451) Receivable for investmentssold 42,630,101 Receivable for fund sharessold 32,544,077 Dividends and interestreceivable 8,235,442 Receivable for securities lendingincome 12,411 Receivable due fromadvisor 1,791 Other receivables and prepaidexpenses 219,182 Totalassets Liabilities Payable for investmentspurchased 174,391,012 Payable for fund sharesrepurchased 17,561,587 Payable upon return of securitiesloaned 116,027,330 Payable toaffiliates Accounting and legal servicesfees 309,761 Transfer agentfees 716,885 Distribution and servicefees 26,956 Trustees’fees 3,229 Other liabilities and accruedexpenses 779,169 Totalliabilities Netassets Net assets consistof Paid-incapital $6,733,750,829 Undistributed net investmentincome 16,195,686 Accumulated net realized gain (loss) oninvestments 76,399,011 Net unrealized appreciation (depreciation) oninvestments 1,443,603,687 Netassets 16 Disciplined Value Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($2,701,654,114 ÷ 142,674,384shares) 1 $18.94 Class B ($19,135,274 ÷ 1,062,919shares) 1 $18.00 Class C ($171,471,304 ÷ 9,507,945shares) 1 $18.03 Class I ($3,670,918,701 ÷ 199,029,642shares) $18.44 Class I2 ($75,333,020 ÷ 4,083,923shares) $18.45 Class R1 ($13,228,178 ÷ 717,723shares) $18.43 Class R2 ($37,633,930 ÷ 2,040,632shares) $18.44 Class R3 ($15,338,847 ÷ 832,185shares) $18.43 Class R4 ($74,868,838 ÷ 4,058,500shares) $18.45 Class R5 ($590,869,424 ÷ 31,982,642shares) $18.47 Class R6 ($356,349,521 ÷ 19,297,714shares) $18.47 Class NAV ($543,148,062 ÷ 29,407,235shares) $18.47 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.94 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Disciplined Value Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 3-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $115,006,585 Securitieslending 661,375 Interest 3,256 Less foreign taxeswithheld (1,008,000) Total investmentincome Expenses Investment managementfees 43,045,287 Distribution and servicefees 6,651,882 Accounting and legal servicesfees 955,979 Transfer agentfees 6,696,329 Trustees’fees 205,380 State registrationfees 304,870 Printing andpostage 296,454 Professionalfees 199,739 Custodianfees 641,081 Registration and filingfees 475,078 Other 88,165 Totalexpenses Less expensereductions (425,052) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 369,758,029 Investments in affiliatedissuers 5,318 Redemption in kind 212,750,375 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 772,976,581 Investments in affiliatedissuers (25,880) Net realized and unrealizedgain Increase in net assets fromoperations 18 Disciplined Value Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 3-31-14 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $55,528,024 $35,173,080 Net realizedgain 582,513,722 171,631,695 Change in net unrealized appreciation(depreciation) 772,950,701 335,340,438 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (11,464,453) (9,945,154) ClassB — (5,328) ClassC — (35,133) ClassI (22,650,482) (10,989,962) ClassI2 (473,383) (294,140) ClassR1 (7,951) (26,428) ClassR2 (42,873) (9,561) ClassR3 (15,558) (9,738) ClassR4 (314,258) (32,076) ClassR5 (4,780,156) (4,180,836) ClassR6 (2,064,564) (1,063,428) ClassNAV (4,585,039) (6,229,386) From net realizedgain ClassA (107,405,752) (41,946,165) ClassB (881,403) (405,720) ClassC (5,916,683) (1,659,469) ClassI (143,285,296) (32,645,943) ClassI2 (2,920,019) (852,754) ClassR1 (471,703) (181,195) ClassR2 (637,097) (44,472) ClassR3 (420,155) (56,128) ClassR4 (2,669,244) (112,906) ClassR5 (26,267,192) (12,317,929) ClassR6 (11,281,958) (3,010,506) ClassNAV (24,877,000) (16,971,618) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofyear 4,344,474,734 2,229,932,070 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Disciplined Value Fund 19 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.12 0.14 0.11 0.05 0.08 Net realized and unrealized gain oninvestments 3.85 2.09 0.77 1.57 4.18 Total from investmentoperations Lessdistributions From net investmentincome (0.09) (0.12) (0.07) (0.03) (0.04) From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $2,702 $1,481 $1,068 $601 $162 Ratios (as a percentage of average net assets): Expenses beforereductions 1.12 1.20 1.24 1.24 1.26 Expenses net of feewaivers 1.11 1.20 1.24 1.24 1.06 Expenses net of fee waivers andcredits 1.11 1.20 1.24 1.24 1.05 Net investmentincome 0.68 0.95 0.82 0.38 0.74 Portfolio turnover (%) 45 44 44 50 59 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.03) 0.01 — 2 (0.05) (0.03) Net realized and unrealized gain oninvestments 3.67 2.01 0.74 1.51 4.06 Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — — — From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $19 $14 $10 $8 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.96 2.08 2.14 2.27 2.58 Expenses net of feewaivers 1.96 2.05 2.05 2.05 2.12 Expenses net of fee waivers andcredits 1.96 2.05 2.05 2.05 2.05 Net investment income(loss) (0.17) 0.10 0.01 (0.45) (0.25) Portfolio turnover (%) 45 44 44 50 59 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 20 Disciplined Value Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.02) 0.02 0.01 (0.05) (0.03) Net realized and unrealized gain oninvestments 3.67 2.01 0.74 1.51 4.07 Total from investmentoperations Lessdistributions From net investmentincome — (0.01) — — — From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $171 $59 $40 $30 $19 Ratios (as a percentage of average net assets): Expenses beforereductions 1.88 1.98 2.02 2.07 2.24 Expenses net of fee waivers andcredits 1.88 1.98 2.02 2.05 2.05 Net investment income(loss) (0.09) 0.17 0.04 (0.45) (0.27) Portfolio turnover (%) 45 44 44 50 59 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS I SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.17 0.18 0.15 0.09 0.11 Net realized and unrealized gain oninvestments 3.75 2.04 0.75 1.54 4.08 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.17) (0.12) (0.07) (0.06) From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $3,671 $1,680 $711 $399 $158 Ratios (as a percentage of average net assets): Expenses beforereductions 0.83 0.87 0.88 0.86 0.88 Expenses net of fee waivers andcredits 0.83 0.87 0.88 0.86 0.80 Net investmentincome 0.96 1.26 1.18 0.75 1.01 Portfolio turnover (%) 45 44 44 50 59 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | Disciplined Value Fund 21 CLASS I2 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.17 0.18 0.15 0.09 0.11 Net realized and unrealized gain oninvestments 3.75 2.05 0.75 1.54 4.09 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.17) (0.13) (0.07) (0.06) From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $75 $34 $25 $23 $19 Ratios (as a percentage of average net assets): Expenses beforereductions 0.87 0.92 0.93 0.92 1.13 Expenses net of fee waivers andcredits 0.85 0.85 0.85 0.85 0.75 Net investmentincome 0.96 1.29 1.21 0.74 0.99 Portfolio turnover (%) 45 44 44 50 59 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS R1 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.04 0.08 0.06 — 3 0.02 Net realized and unrealized gain oninvestments 3.75 2.04 0.74 1.54 3.02 Total from investmentoperations Lessdistributions From net investmentincome (0.02) (0.07) (0.02) — — From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $13 $6 $3 $1 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.67 1.85 2.16 3.21 2.96 7 Expenses net of fee waivers andcredits 1.57 1.58 1.65 1.61 1.50 7 Net investmentincome 0.22 0.56 0.45 0.01 0.29 7 Portfolio turnover (%) 45 44 44 50 59 8 1 The inception date for Class R1 shares is 7-13-09. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. 22 Disciplined Value Fund | Annual report See notes to financial statements CLASS R2 SHARES Periodended 3-31-14 3-31-13 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.08 0.12 — 3 Net realized and unrealized gain oninvestments 3.75 2.04 0.51 Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.11) — From net realizedgain (0.88) (0.50) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $38 $4 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 3.02 15.96 7 Expenses includingreductions 1.32 1.32 1.40 7 Net investmentincome 0.45 0.80 0.41 7 Portfolio turnover (%) 45 44 44 8 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS R3 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.06 0.10 0.07 0.01 0.04 Net realized and unrealized gain oninvestments 3.74 2.04 0.75 1.54 3.02 Total from investmentoperations Lessdistributions From net investmentincome (0.03) (0.09) (0.04) — 3 — From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions — Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $15 $4 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.57 2.33 11.16 20.34 10.23 7 Expenses net of fee waivers andcredits 1.47 1.48 1.55 1.52 1.40 7 Net investmentincome 0.35 0.67 0.54 0.10 0.43 7 Portfolio turnover (%) 45 44 44 50 59 8 1 The inception date for Class R3 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. See notes to financial statements Annual report | Disciplined Value Fund 23 CLASS R4 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.13 0.16 0.11 0.05 0.07 Net realized and unrealized gain oninvestments 3.76 2.03 0.75 1.54 3.02 Total from investmentoperations Lessdistributions From net investmentincome (0.10) (0.14) (0.08) (0.04) (0.03) From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $75 $5 $1 $1 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.11 1.63 2.35 2.81 2.88 5 Expenses net of fee waivers andcredits 1.01 1.09 1.25 1.20 1.10 5 Net investmentincome 0.75 1.09 0.85 0.40 0.75 5 Portfolio turnover (%) 45 44 44 50 59 6 1 The inception date for Class R4 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. CLASS R5 SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.18 0.20 0.15 0.08 0.10 Net realized and unrealized gain oninvestments 3.76 2.04 0.74 1.55 3.02 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.17) (0.11) (0.07) (0.06) From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $591 $415 $33 $15 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.74 0.78 0.90 1.23 9.54 6 Expenses net of fee waivers andcredits 0.73 0.78 0.90 0.94 0.80 6 Net investmentincome 1.05 1.42 1.19 0.59 1.03 6 Portfolio turnover (%) 45 44 44 50 59 7 1 The inception date for Class R5 shares is 5-22-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. 24 Disciplined Value Fund | Annual report See notes to financial statements CLASS R6 SHARES Periodended 3-31-14 3-31-13 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.19 0.19 0.10 Net realized and unrealized gain oninvestments 3.75 2.06 2.15 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.18) (0.13) From net realizedgain (0.88) (0.50) (0.31) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $356 $118 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 0.74 0.82 2.32 5 Expenses includingreductions 0.73 0.82 0.86 5 Net investmentincome 1.06 1.28 1.31 5 Portfolio turnover (%) 45 44 44 6 1 The inception date for Class R6 shares is 9-1-11 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. CLASS NAV SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.19 0.20 0.16 0.10 0.10 Net realized and unrealized gain oninvestments 3.75 2.05 0.75 1.54 2.82 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.18) (0.13) (0.08) (0.06) From net realizedgain (0.88) (0.50) (0.31) (0.07) — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $543 $524 $338 $405 $228 Ratios (as a percentage of average net assets): Expenses beforereductions 0.71 0.74 0.77 0.79 0.83 5 Expenses includingreductions 0.71 0.74 0.77 0.79 0.75 5 Net investmentincome 1.09 1.40 1.28 0.82 1.05 5 Portfolio turnover (%) 45 44 44 50 59 6 1 The inception date for Class NAV shares is 5-29-09. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-09 to 3-31-10. See notes to financial statements Annual report | Disciplined Value Fund 25 Notes to financial statements Note 1 — Organization John Hancock Disciplined Value Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to provide long-term growth of capital primarily through investment in equity securities. Current income is a secondary objective. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class B and Class I2 shares are closed to new investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the exchange where the security was acquired or most likely will be sold. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last available bid price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing vendor. Securities that trade only in the over-the-counter market are valued using bid prices. Other fund securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant 26 Disciplined Value Fund | Annual report observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of March 31, 2014, all investments are categorized as Level 1 under the hierarchy described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Real estate investment trusts. The fund may invest in real estate investment trusts (REITs). Distributions from REITs may be recorded as income and subsequently characterized by the REIT at the end of the fiscal year as a reduction of cost of investments and/or as a realized gain. As a result, the fund will estimate the components of distributions from these securities. Such estimates are revised when the actual components of the distributions are known. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statement of assets and liabilities as Payable upon return of securities loaned. Annual report | Disciplined Value Fund 27 Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the year ended March 31, 2014 were $4,317. For the year ended March 31, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage expenses, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of March 31, 2014, the fund has a capital loss carryforward of $54,599,625 available to offset future net realized capital gains. These carryforwards expire as follows: March 31, 2016 — $11,985,950 and March 31, 2017 — $42,613,675. It is estimated that $50,300,349 of the loss carryforward, which was acquired on July 10, 2009, in a merger with John Hancock Classic Value Fund II, will likely expire unused because of limitations of its use under tax rules. 28 Disciplined Value Fund | Annual report As of March 31, 2014, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares and pays dividends and capital gain distributions, if any, annually. The tax character of distributions for the years ended March 31, 2014 and 2013 was as follows: MARCH 31, 2014 MARCH 31, 2013 Ordinary Income $123,594,138 $41,435,621 Long-Term Capital Gain $249,838,081 $101,590,354 Total Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of March 31, 2014, the components of distributable earnings on a tax basis consisted of $54,021,335 of undistributed ordinary income and $95,588,370 of long-term capital gain. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals and in-kind transactions. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor or JHA) serves as investment advisor for the fund. Prior to January 1, 2014, John Hancock Investment Management Services, LLC (JHIMS) served as investment advisor for the fund. JHIMS and JHA have identical officers, directors and other personnel, and share common facilities and resources. Terms of the investment management contract with JHA are substantially identical to the former contract with JHIMS. In this report, depending on the context, the term “Advisor” shall refer to either JHA in its current capacity as investment advisor, or to JHIMS in its capacity as investment advisor prior to January 1, 2014. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management contract with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.750% of the first $500,000,000 of the fund’s average daily net assets; (b) 0.725% of Annual report | Disciplined Value Fund 29 the next $500,000,000 of the fund’s average daily net assets; (c) 0.700% of the next $500,000,000 of the fund’s average daily net assets; (d) 0.675% of the next $1,000,000,000 of the fund’s average daily net assets; and (e) 0.650% of the fund’s average daily net assets in excess of $2,500,000,000. The Advisor has a subadvisory agreement with Robeco Investment Management, Inc. The fund is not responsible for payment of the subadvisory fees. The Advisor has contractually agreed to reimburse or limit certain expenses for certain share classes of the fund. This agreement excludes certain expenses such as taxes, portfolio brokerage commissions, interest expense, litigation and indemnification expenses, and other extraordinary expenses not incurred in the ordinary course of the fund’s business, acquired fund fees and expenses paid indirectly and short dividend expense. The reimbursements and limits are such that these expenses will not exceed 2.05%, 0.85%, 1.57%, 1.32%, 1.47%, 1.07% and 0.82% for Class B, Class I2, Class R1, Class R2, Class R3, Class R4 and Class R6 shares, respectively. The fee waivers and/or expense reimbursements will continue in effect until June 30, 2014 for Class B and Class R6 shares and until June 30, 2015 for Class I2, Class R1, Class R2, Class R3 and Class R4 shares, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at the time. Prior to July 1, 2013, the fee waivers and/or reimbursements were such that these expenses would not exceed 2.05% and 0.87% for Class C and Class R5 shares, respectively. Effective February 1, 2014, for Class R6 shares, the Advisor has contractually agreed to waive and/or reimburse all class-specific expenses of the fund, including transfer agency fees and service fees, blue sky fees, and printing and postage, as applicable, to the extent they exceed 0.00% of average annual net assets. The agreement expires on June 30, 2015, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at that time. This waiver was in effect on a voluntary basis from January 1, 2014 to January 31, 2014. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. For the year ended March 31, 2014 these expense reductions amounted to the following: EXPENSE CLASS REDUCTION Class A $105,756 Class B 836 Class C 5,427 Class I 147,442 Class I2 10,747 Class R1 8,581 Class R2 1,129 Class R3 7,230 Class R4 2,507 Class R5 25,851 Class R6 38,494 Class NAV 25,563 Total 30 Disciplined Value Fund | Annual report The investment management fees, including the impact of the waivers and reimbursements as described on the previous page, incurred for the year ended March 31, 2014 were equivalent to a net annual effective rate of 0.67% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended March 31, 2014 amounted to an annual rate of 0.01% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3 and Class R4 pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5, the fund pays for certain other services. The fund pays up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Currently, only 0.25% is charged to Class A shares for Rule 12b-1 fees. The fund’s Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class R4 shares to limit the 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least June 30, 2015, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $45,489 for Class R4 shares for the year ended March 31, 2014. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $5,385,460 for the year ended March 31, 2014. Of this amount, $882,728 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $4,484,120 was paid as sales commissions to broker-dealers and $18,612 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the Annual report | Disciplined Value Fund 31 year ended March 31, 2014, CDSCs received by the Distributor amounted to $2,576, $23,013 and $14,904 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost were calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended March 31, 2014 were: DISTRIBUTION TRANSFER AGENT STATE PRINTING AND SHARE CLASS AND SERVICE FEES FEES REGISTRATION POSTAGE Class A $5,128,648 $2,976,533 $53,976 $152,452 Class B 166,203 24,207 15,906 1,277 Class C 1,017,481 146,726 20,889 6,294 Class I — 3,306,057 96,485 122,264 Class I2 — 65,995 21,537 1,645 Class R1 68,847 1,985 14,696 397 Class R2 57,683 2,790 18,179 195 Class R3 47,422 1,643 14,858 221 Class R4 154,350 10,013 14,796 2,349 Class R5 11,248 113,436 16,124 4,944 Class R6 — 46,944 17,424 4,416 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Interfund Lending Program. Pursuant to an Exemptive Order issued by the SEC, the fund, along with certain other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the fund to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: WEIGHTED AVERAGE DAYS WEIGHTED AVERAGE INTEREST BORROWER OR LENDER LOAN BALANCE OUTSTANDING INTEREST RATE INCOME Lender $18,298,396 4 0.44% $888 32 Disciplined Value Fund | Annual report Note 5 — Fund share transactions Transactions in fund shares for the years ended March 31, 2014 and 2013 were as follows: Year ended 3-31-14 Year ended 3-31-13 Shares Amount Shares Amount Class A shares Sold 66,468,713 $1,184,749,184 36,888,832 $540,482,322 Distributions reinvested 6,584,301 117,266,393 3,578,949 51,429,497 Repurchased (23,301,466) (412,475,664) (22,072,197) (320,089,687) Net increase Class B shares Sold 299,991 $5,048,977 313,325 $4,378,530 Distributions reinvested 47,326 803,124 26,894 370,603 Repurchased (187,971) (3,146,399) (156,060) (2,175,999) Net increase Class C shares Sold 6,130,668 $105,059,369 1,551,485 $21,743,882 Distributions reinvested 291,483 4,955,207 106,836 1,473,263 Repurchased (763,651) (12,969,431) (704,556) (9,662,876) Net increase Class I shares Sold 157,732,340 $2,694,195,154 77,544,716 $1,126,556,218 Distributions reinvested 8,290,598 143,676,056 2,833,011 39,662,157 Repurchased (75,045,001) (1,302,744,499) (23,137,782) (322,706,743) Net increase Class I2 shares Sold 2,574,220 $43,632,873 514,968 $7,873,719 Distributions reinvested 195,555 3,388,966 81,680 1,144,331 Repurchased (880,136) (15,317,752) (169,614) (2,416,300) Net increase Class R1 shares Sold 576,595 $9,969,871 311,505 $4,411,938 Distributions reinvested 20,136 349,360 13,567 190,349 Repurchased (240,894) (4,145,634) (191,762) (2,802,951) Net increase Class R2 shares Sold 1,928,799 $34,271,275 275,831 $4,062,117 Distributions reinvested 35,013 607,469 3,532 49,513 Repurchased (206,368) (3,669,309) (3,588) (54,248) Net increase Class R3 shares Sold 616,053 $10,858,653 282,399 $4,111,488 Distributions reinvested 25,112 435,694 4,698 65,866 Repurchased (87,994) (1,516,936) (26,086) (369,596) Net increase Annual report | Disciplined Value Fund 33 Year ended 3-31-14 Year ended 3-31-13 Shares Amount Shares Amount Class R4 shares Sold 3,965,095 $66,564,803 291,031 $4,211,461 Distributions reinvested 172,059 2,983,502 10,348 144,982 Repurchased (419,640) (7,305,850) (61,859) (895,035) Net increase Class R5 shares Sold 6,759,505 $117,417,509 25,502,790 $352,551,353 Distributions reinvested 1,789,472 31,047,348 1,176,802 16,498,765 Repurchased (3,235,655) (57,063,767) (2,356,806) (33,390,435) Net increase Class R6 shares Sold 13,376,512 $233,137,306 7,992,583 $112,118,701 Distributions reinvested 769,696 13,346,522 290,580 4,073,934 Repurchased (2,434,397) (42,833,354) (793,339) (11,647,888) Net increase Class NAV shares Sold 208,369 $3,641,852 11,947,301 $160,226,538 Distributions reinvested 1,698,100 29,462,039 1,654,850 23,201,004 Repurchased (6,139,985) (105,765,660) (4,099,746) (59,397,347) Net increase (decrease) Total net increase During the period, the fund had a redemption in kind in the amount of $666,435,244. Affiliates of the fund owned 100% of shares of beneficial interest for Class NAV on March 31, 2014. Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $5,355,702,168 and $2,811,424,758, respectively, for the year ended March 31, 2014. Note 7 — Investment by affiliated funds Certain investors in the fund are affiliated funds that are managed by the Advisor and its affiliates. The affiliated funds do not invest in the fund for the purpose of exercising management or control; however, this investment may represent a significant portion of the fund’s net assets. At March 31, 2014, funds within the John Hancock group of funds complex held 6.6% of the fund. 34 Disciplined Value Fund | Annual report Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Funds III and Shareholders of John Hancock Disciplined Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Disciplined Value Fund (the “Fund”) at March 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at March 31, 2014 by correspondence with the custodian, transfer agents and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts May 15, 2014 Annual report | Disciplined Value Fund 35 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the fund, if any, paid during its taxable year ended March 31, 2014. The fund reports the maximum amount allowable of its net taxable income as eligible for the corporate dividends-received deduction. The fund reports the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. The fund paid $249,838,081 in capital gain dividends. Eligible shareholders will be mailed a 2014 Form 1099-DIV in early 2015. This will reflect the tax character of all distributions paid in calendar year 2014. Please consult a tax advisor regarding the tax consequences of your investment in the fund. 36 Disciplined Value Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James M. Oates, Born: 1946 2012 228 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairperson of the Board, John Hancock retail funds 3 (since 2012); Trustee (2005–2006 and since 2012) and Chairperson of the Board (since 2012), John Hancock Funds III; Trustee (since 2004) and Chairperson of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairperson of the Board, John Hancock Funds II (since 2005). Charles L. Bardelis, 2 Born: 1941 2012 228 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock FundsII (since 2005). Peter S. Burgess, 2 Born: 1942 2012 228 Consultant (financial, accounting, and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham, Born: 1944 2006 228 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition CompanyI, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds 3 (since 1986); Trustee, John Hancock Variable Insurance Trust (since2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). Annual report | Disciplined Value Fund 37 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Grace K. Fey, Born: 1946 2012 228 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Theron S. Hoffman, 2 Born: 1 2012 228 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner, and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Deborah C. Jackson, Born: 195 2 2008 228 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds 3 (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan, Born: 1945 2012 228 Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010); Associate Professor, The Wallace E. Carroll School of Management, Boston College (retired 2013). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky, Born: 1944 2006 228 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairperson of the Board (2011–2012), John Hancock retail funds 3 ; Trustee and Vice Chairperson of the Board, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2012). 38 Disciplined Value Fund | Annual report Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Gregory A. Russo, Born: 1949 2008 228 Director and Audit Committee Chairman (since 2012), and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi-entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer, and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds 3 (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Non-Independent Trustees 4 Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Craig Bromley, Born: 1966 2012 228 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, John Hancock Financial Services (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife Japan) (2005–2012, including prior positions). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Warren A. Thomson, Born: 1955 2012 228 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation and The Manufacturers Life Insurance Company (since 2009); Chairman and Chief Executive Officer, Manulife Asset Management (since 2001, including prior positions); Director (since 2006), and President and Chief Executive Officer (since 2013), Manulife Asset Management Limited; Director and Chairman, Hancock Natural Resources Group, Inc. (since 2013). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Principal officers who are not Trustees Name, year of birth Officer Position(s) held with fund of the Principal occupation(s) and other Trust directorships during past 5 years since Hugh McHaffie, Born: 1959 2012 President* Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC, and John Hancock Funds, LLC (since 2010); President, John Hancock Advisers, LLC (since 2012); President, John Hancock Investment Management Services, LLC (since 2010); President (since 2012) and former Trustee (2010–2012), John Hancock retail funds, 3 President, John Hancock Variable Insurance Trust and John Hancock FundsII (since 2009). *Until 3-13-14. Annual report | Disciplined Value Fund 39 Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since Andrew G. Arnott, Born: 1971 2009 Executive Vice President President** Senior Vice President, John Hancock Financial Services (since 2009); Director and Executive Vice President, John Hancock Advisers, LLC (since 2005, including prior positions); Director and Executive Vice President, John Hancock Investment Management Services, LLC (since 2006, including prior positions); President, John Hancock Funds, LLC (since 2004, including prior positions); President (effective 3-13-14) and Executive Vice President, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2007, including prior positions). **Effective 3-13-14. Thomas M. Kinzler, Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2006). Francis V. Knox, Jr., Born: 1947 2006 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC, and John Hancock Investment Management Services, LLC (since 2005). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust and John Hancock FundsII (since 2007). Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds 3 (since 2007, including prior positions); Treasurer, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2010 and 2007–2009, including prior positions). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation, or removal. 2 Member of the Audit Committee. 3 “John Hancock retail funds” comprises John Hancock Funds III and 36 other John Hancock funds consisting of 26series of other John Hancock trusts and 10closed-end funds. 4 Because Messrs. Bromley and Thomson are senior executives or directors of the advisor and/or its affiliates, each of them is considered an “interested person of the fund,” as defined in the Investment Company Act of 1940. 40 Disciplined Value Fund | Annual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † Robeco Investment Management, Inc. Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Andrew G. Arnott # Legal counsel President K&L Gates LLP Thomas M. Kinzler Independent registered Secretary and Chief Legal Officer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Hugh McHaffie ** President Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 3-13-14 **Until 3-13-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Annual report | Disciplined Value Fund 41 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Disciplined Value Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 340A 3/14 MF181821 5/14 A look at performance Total returns for the period ended March 31, 2014 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 Since Since as of as of 1-year 5-year 10-year inception 2 1-year 5-year 10-year inception 2 3-31-14 3-31-14 Class A 3.31 — — 15.21 3.31 — — 100.70 4.80 4.79 Class C 3 5.73 — — 14.78 5.73 — — 97.06 4.27 4.05 Class I 4 8.01 — — 16.55 8.01 — — 112.44 5.35 5.25 Index † 7.56 — — 16.28 7.56 — — 110.03 — — Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 4% and the applicable contingent deferred sales charge (CDSC) on Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and/or expense limitations are contractual at least until 6-30-14 for Class A, Class C, and Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class C Class I Net (%) 1.18 1.93 0.87 Gross (%) 1.30 2.12 1.07 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index. See the following page for footnotes. 6 Core High Yield Fund | Annual report With maximum Without Start date sales charge sales charge Index Class C 5 4-30-09 $19,706 $19,706 $21,003 Class I 4 4-30-09 21,244 21,244 21,003 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index is an unmanaged index composed of U.S. currency high-yield bonds issued by U.S. and non-U.S. issuers. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yields would have been without the effect of reimbursements and waivers. 2 From 4-30-09. 3 Class C shares were first offered on 3-27-13. The returns prior to this date are those of Class A shares that have been recalculated to reflect the gross fees and expenses of Class C shares. 4 For certain types of investors, as described in the fund’s prospectuses. 5 The contingent deferred sales charge is not applicable. Annual report | Core High Yield Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (North America) Limited High-yield bonds posted solid total returns over what was a volatile year for the bond markets. Within the high-yield sector, returns across sectors were mixed. Higher-yielding, more economically sensitive B- and CCC-rated securities outperformed higher-rated, more interest-rate-sensitive BB bonds on average. As has been the case for some time, the combination of strong investor demand for yield and steadily improving economic and corporate credit conditions generally helped support fundamentals in corporate credit and led to a continued high supply of new bond issuance. That dynamic is significant because much of the proceeds from the sale of those newly minted bonds went to refinance older, higher-yielding debt. As a result of these conditions, the default rate among high-yield bonds remained in the neighborhood of 2% throughout the fund’s fiscal year. For the twelve months ended March 31, 2014, the fund returned 7.62%, excluding sales charges, beating its benchmark, the Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index, which returned 7.56%. The fund enjoyed positive contributions to return from securities in a broad range of sectors and industries, particularly positions in consumer companies (both staples and discretionary), financials, and industrials. The fund enjoyed positive contributions to returns from securities in a broad range of sectors and industries, particularly positions in consumer companies (both staples and discretionary), financials, and industrials. Among the leading contributors was a position in Reddy Ice Corp., which began to improve on a number of business metrics after emerging from bankruptcy last year. Great Canadian Gaming Corp., a Canadian casino operator, was another notable contributor, benefiting from improving consumer conditions in North America. Another Canadian company, miner Thompson Creek Metals Company, Inc., helped relative results. The company is a leading producer of molybdenum, which has a number of industrial applications, and it opened a much-anticipated mine in September. One of the leading detractors was the fund’s stake in electronic payment processor iPayment Inc., which reported disappointing revenues and flat transaction volumes. Another notable detractor was Canadian oil sands producer Southern Pacific Resource Corp., which faced delays and slower-than-expected production at a big new project. Sherritt International Corp., another underperforming Canadian natural resource company, struggled with poor pricing for coal during the period. Southern Pacific and Sherritt were sold prior to period end. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Core High Yield Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2013, with the same investment held until March 31, 2014. Expenses paid Account value Ending value during period Annualized on 10-1-2013 on 3-31-2014 ended 3-31-2014 1 expense ratio Class A $1,000.00 $1,060.60 $5.81 1.13% Class C 1,000.00 1,056.30 9.89 1.93% Class I 1,000.00 1,061.90 4.47 0.87% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Core High Yield Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2013, with the same investment held until March 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 10-1-2013 on 3-31-2014 ended 3-31-2014 1 expense ratio Class A $1,000.00 $1,019.30 $5.69 1.13% Class C 1,000.00 1,015.30 9.70 1.93% Class I 1,000.00 1,020.60 4.38 0.87% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Core High Yield Fund | Annual report Portfolio summary Top 10 Issuers (15.0% of Net Assets on 3-31-14) Thompson Creek Metals Company, Inc. 1.9% Calumet Specialty Products Partners LP 1.4% Centric Health Corp. 1.8% Modular Space Corp. 1.4% Rockies Express Pipeline LLC 1.6% National Mentor Holdings, Inc. 1.4% Southern States Cooperative, Inc. 1.5% Vantage Oncology LLC 1.3% Midstates Petroleum Company, Inc. 1.4% The Sun Products Corp. 1.3% Sector Composition Energy 16.9% Health Care 7.2% Consumer Discretionary 14.8% Telecommunication Services 4.0% Materials 11.9% Information Technology 3.0% Financials 11.6% Utilities 1.7% Industrials 10.7% Short-Term Investments & Other 10.2% Consumer Staples 8.0% Quality Composition BBB 1.8% CCC & Below 23.3% BB 9.1% Not Rated 3.2% B 52.4% Short-Term Investments & Other 10.2% 1 As a percentage of net assets on 3-31-14. 2 Cash and cash equivalents not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor, grantor, or counterparty is unable or unwilling to make principal, interest, or settlement payments. Investments in higher-yielding, lower-rated securities include a higher risk of default. Frequent trading may increase fund transaction costs and increase taxable distributions. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All are as of 3-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Core High Yield Fund 11 Fund’s investments As of 3-31-14 Maturity Rate (%) date Par value^ Value Corporate Bonds 75.2% (Cost $337,013,814) Consumer Discretionary 9.3% Auto Components 1.3% Icahn Enterprises LP (S) 5.875 02-01-22 5,000,000 5,075,000 Stackpole International Intermediate Company SA (S) 7.750 10-15-21 840,000 899,850 Diversified Consumer Services 0.2% Speedy Cash Intermediate Holdings Corp. (S) 10.750 05-15-18 1,000,000 1,030,000 Hotels, Restaurants & Leisure 1.3% Caesars Entertainment Operating Company, Inc. 11.250 06-01-17 250,000 240,625 Great Canadian Gaming Corp. 6.625 07-25-22 CAD 2,000,000 1,926,730 Landry’s, Inc. (S) 9.375 05-01-20 3,485,000 3,837,856 Household Durables 3.0% Beazer Homes USA, Inc. 7.250 02-01-23 200,000 209,000 Beazer Homes USA, Inc. 9.125 05-15-19 3,000,000 3,232,500 Brookfield Residential Properties, Inc. (S) 6.500 12-15-20 1,340,000 1,427,100 Meritage Homes Corp. 7.000 04-01-22 1,000,000 1,102,500 Modular Space Corp. (S) 10.250 01-31-19 6,125,000 6,370,000 The Ryland Group, Inc. 5.375 10-01-22 1,000,000 992,500 William Lyon Homes, Inc. (S) 5.750 04-15-19 640,000 646,400 Internet & Catalog Retail 0.3% Netflix, Inc. (S) 5.750 03-01-24 1,125,000 1,164,375 Media 2.5% American Media, Inc. 11.500 12-15-17 2,094,000 2,277,225 Columbus International, Inc. (S) 11.500 11-20-14 750,000 797,813 Gibson Brands, Inc. (S) 8.875 08-01-18 490,000 521,850 Postmedia Network, Inc. 12.500 07-15-18 2,000,000 2,185,000 Quebecor Media, Inc. (S) 6.625 01-15-23 CAD 3,000,000 2,754,410 Videotron, Ltd. (C)(S) 5.375 06-15-24 3,055,000 3,047,977 Specialty Retail 0.7% GRD Holdings III Corp. (S) 10.750 06-01-19 3,000,000 3,300,000 Consumer Staples 6.9% Beverages 0.1% Pinnacle Operating Corp. (S) 9.000 11-15-20 675,000 729,000 12 Core High Yield Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Food Products 2.9% Alliance Grain Traders, Inc. (S) 9.000 02-14-18 CAD 2,000,000 $1,878,372 Big Heart Pet Brands 7.625 02-15-19 865,000 901,222 Post Holdings, Inc. (S) 6.750 12-01-21 775,000 820,531 Post Holdings, Inc. (S) 7.375 02-15-22 1,100,000 1,182,500 Simmons Foods, Inc. (S) 10.500 11-01-17 1,250,000 1,354,688 Southern States Cooperative, Inc. (S) 10.000 08-15-21 7,000,000 7,026,250 Household Products 2.8% Harbinger Group, Inc. (S) 7.750 01-15-22 1,530,000 1,556,775 Harbinger Group, Inc. 7.875 07-15-19 2,830,000 3,105,925 Reynolds Group Issuer, Inc. 9.000 04-15-19 3,000,000 3,210,000 The Sun Products Corp. (S) 7.750 03-15-21 6,000,000 5,100,000 Tobacco 1.1% Alliance One International, Inc. 9.875 07-15-21 5,000,000 5,112,500 Energy 14.7% Energy Equipment & Services 2.7% Forbes Energy Services, Ltd. 9.000 06-15-19 3,750,000 3,759,375 Offshore Group Investment, Ltd. 7.125 04-01-23 2,000,000 2,035,000 Parker Drilling Company (S) 6.750 07-15-22 290,000 298,700 Permian Holdings, Inc. (S) 10.500 01-15-18 4,303,000 4,378,303 PHI, Inc. (S) 5.250 03-15-19 1,340,000 1,353,400 Pioneer Energy Services Corp. (S) 6.125 03-15-22 440,000 447,700 Oil, Gas & Consumable Fuels 12.0% Arch Coal, Inc. (S) 8.000 01-15-19 560,000 560,000 Atlas Pipeline Partners LP 5.875 08-01-23 4,500,000 4,443,750 Bill Barrett Corp. 7.625 10-01-19 1,000,000 1,083,750 BreitBurn Energy Partners LP 7.875 04-15-22 3,000,000 3,247,500 Calumet Specialty Products Partners LP (S) 6.500 04-15-21 5,000,000 5,000,000 Calumet Specialty Products Partners LP 7.625 01-15-22 1,450,000 1,537,000 Carrizo Oil & Gas, Inc. 7.500 09-15-20 2,750,000 3,025,000 EPL Oil & Gas, Inc. 8.250 02-15-18 1,500,000 1,623,750 Green Field Energy Services, Inc. (H)(S) 13.000 11-15-16 256,000 17,920 Halcon Resources Corp. 8.875 05-15-21 400,000 415,000 Halcon Resources Corp. (S) 9.250 02-15-22 3,500,000 3,648,750 Jones Energy Holdings LLC (S) 6.750 04-01-22 805,000 820,094 Legacy Reserves LP 8.000 12-01-20 4,000,000 4,280,000 Midstates Petroleum Company, Inc. 10.750 10-01-20 6,000,000 6,630,000 Penn Virginia Corp. 8.500 05-01-20 550,000 611,875 Rockies Express Pipeline LLC (S) 6.850 07-15-18 7,000,000 7,227,500 Sabine Pass Liquefaction LLC 5.625 02-01-21 2,000,000 2,062,500 Sidewinder Drilling, Inc. (S) 9.750 11-15-19 2,500,000 2,462,500 Trilogy Energy Corp. (S) 7.250 12-13-19 CAD 3,500,000 3,324,288 Tullow Oil PLC (S) 6.000 11-01-20 730,000 740,950 Ultra Petroleum Corp. (S) 5.750 12-15-18 2,500,000 2,625,000 See notes to financial statements Annual report | Core High Yield Fund 13 Maturity Rate (%) date Par value^ Value Financials 11.4% Banks 2.2% Barclays Bank PLC 7.625 11-21-22 3,000,000 3,307,500 Credit Agricole SA (8.125% to 9-19-18, then 5 year U.S. Swap Rate + 6.283%) (S) 8.125 09-19-33 3,000,000 3,435,000 Societe Generale SA (8.250% to 11-29-18, then 5 Year U.S. Swap Rate + 6.394%) (Q) 8.250 11-29-18 3,000,000 3,232,500 Capital Markets 1.2% Credit Suisse Group AG (7.500% to 12-11-23, then 5 year U.S. Swap Rate + 4.598%) (Q)(S) 7.500 12-11-23 1,120,000 1,216,600 GFI Group, Inc. 10.375 07-19-18 2,000,000 2,130,000 KCG Holdings, Inc. (S) 8.250 06-15-18 2,000,000 2,140,000 Consumer Finance 1.9% Cash America International, Inc. 5.750 05-15-18 5,000,000 4,925,000 Credit Acceptance Corp. (S) 6.125 02-15-21 2,160,000 2,246,400 First Cash Financial Services, Inc. (S) 6.750 04-01-21 1,605,000 1,643,119 Diversified Financial Services 3.8% General Electric Capital Corp. (6.250% to 12-15-22, then 3 month LIBOR + 4.704%) (Q) 6.250 12-15-22 1,500,000 1,605,000 iPayment, Inc. 10.250 05-15-18 5,000,000 3,687,500 Jefferies Finance LLC (S) 6.875 04-15-22 3,000,000 3,015,000 Milestone Aviation Group LLC (S) 8.625 12-15-17 4,000,000 4,295,000 Nationstar Mortgage LLC 6.500 06-01-22 3,000,000 2,782,500 Reliance Intermediate Holdings LP (S) 9.500 12-15-19 500,000 545,000 TMX Finance LLC (S) 8.500 09-15-18 1,615,000 1,768,425 Real Estate Investment Trusts 0.4% CNL Lifestyle Properties, Inc. 7.250 04-15-19 750,000 787,500 DuPont Fabros Technology LP 5.875 09-15-21 1,100,000 1,163,250 Real Estate Management & Development 1.9% Crescent Resources LLC (S) 10.250 08-15-17 3,000,000 3,367,500 Mattamy Group Corp. (S) 6.500 11-15-20 3,500,000 3,543,750 Mattamy Group Corp. (S) 6.875 11-15-20 CAD 2,000,000 1,818,182 Health Care 6.8% Health Care Equipment & Supplies 2.4% Alere, Inc. 7.250 07-01-18 2,500,000 2,750,000 Centric Health Corp. 8.625 04-18-18 CAD 10,000,000 8,322,026 Health Care Providers & Services 3.7% BioScrip, Inc. (S) 8.875 02-15-21 4,125,000 4,300,313 National Mentor Holdings, Inc. (S) 12.500 02-15-18 5,936,000 6,321,840 OnCure Holdings, Inc. (H) 11.750 01-15-17 62,499 67,499 OnCure Holdings, Inc. (H) 11.750 05-15-17 175,000 3,420 Vantage Oncology LLC (S) 9.500 06-15-17 6,000,000 6,105,000 Pharmaceuticals 0.7% Forest Laboratories, Inc. (S) 5.000 12-15-21 1,125,000 1,189,688 JLL/Delta Dutch Newco BV (S) 7.500 02-01-22 545,000 561,350 Salix Pharmaceuticals, Ltd. (S) 6.000 01-15-21 750,000 800,625 Valeant Pharmaceuticals International, Inc. (S) 6.750 08-15-18 760,000 836,000 14 Core High Yield Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Industrials 8.1% Aerospace & Defense 0.3% Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 1,350,000 1,427,625 Building Products 0.7% Nortek, Inc. 8.500 04-15-21 1,000,000 1,117,500 Summit Materials LLC (S) 10.500 01-31-20 1,530,000 1,725,075 Summit Materials LLC 10.500 01-31-20 250,000 281,875 Commercial Services & Supplies 1.4% Ahern Rentals, Inc. (S) 9.500 06-15-18 650,000 719,063 Casella Waste Systems, Inc. 7.750 02-15-19 2,600,000 2,697,500 EnergySolutions, Inc. 10.750 08-15-18 1,935,000 2,058,356 Garda World Security Corp. (S) 7.250 11-15-21 110,000 117,425 Safway Group Holding LLC (S) 7.000 05-15-18 480,000 511,200 Tervita Corp. (S) 10.875 02-15-18 450,000 452,250 Construction & Engineering 0.2% Michael Baker International, Inc. (S) 8.250 10-15-18 900,000 960,750 Electrical Equipment 0.5% Artesyn Escrow, Inc. (S) 9.750 10-15-20 2,250,000 2,126,250 Machinery 0.2% BlueLine Rental Finance Corp. (S) 7.000 02-01-19 440,000 465,300 Waterjet Holdings, Inc. (S) 7.625 02-01-20 440,000 466,400 Marine 1.1% Navios Maritime Holdings, Inc. (S) 7.375 01-15-22 4,810,000 4,918,225 Professional Services 0.7% Mustang Merger Corp. (S) 8.500 08-15-21 3,000,000 3,285,000 Road & Rail 0.5% The Hertz Corp. 5.875 10-15-20 2,000,000 2,132,506 Trading Companies & Distributors 1.2% HD Supply, Inc. 7.500 07-15-20 5,000,000 5,456,250 WESCO Distribution, Inc. (S) 5.375 12-15-21 335,000 342,538 Transportation Infrastructure 1.3% CHC Helicopter SA 9.250 10-15-20 2,700,000 2,932,875 CHC Helicopter SA 9.375 06-01-21 2,825,000 2,994,500 Information Technology 1.6% Communications Equipment 1.0% Altice Financing SA (S) 6.500 01-15-22 1,520,000 1,603,600 Altice Finco SA (S) 8.125 01-15-24 2,700,000 2,909,250 Electronic Equipment, Instruments & Components 0.2% Kemet Corp. 10.500 05-01-18 1,000,000 1,047,500 Semiconductors & Semiconductor Equipment 0.4% Entegris, Inc. (C)(S) 6.000 04-01-22 961,000 980,220 Micron Technology, Inc. (S) 5.875 02-15-22 655,000 686,113 See notes to financial statements Annual report | Core High Yield Fund 15 Maturity Rate (%) date Par value^ Value Materials 10.8% Chemicals 2.1% Ferro Corp. 7.875 08-15-18 4,000,000 4,220,000 Momentive Performance Materials, Inc. 8.875 10-15-20 2,000,000 2,170,000 Rain CII Carbon LLC (S) 8.250 01-15-21 3,375,000 3,476,250 Construction Materials 0.7% Headwaters, Inc. (S) 7.250 01-15-19 750,000 781,875 U.S. Concrete, Inc. (S) 8.500 12-01-18 2,250,000 2,441,250 Containers & Packaging 1.1% Ardagh Packaging Finance PLC (S) 6.250 01-31-19 1,530,000 1,598,850 Ardagh Packaging Finance PLC (S) 7.000 11-15-20 135,882 143,016 Pretium Packaging LLC 11.500 04-01-16 2,890,000 3,092,300 Metals & Mining 5.0% AuRico Gold, Inc. (S) 7.750 04-01-20 655,000 650,088 Edgen Murray Corp. (S) 8.750 11-01-20 1,950,000 2,252,250 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 2,000,000 1,980,000 First Quantum Minerals, Ltd. (S) 7.250 10-15-19 2,000,000 2,055,000 Hecla Mining Company 6.875 05-01-21 1,800,000 1,746,000 HudBay Minerals, Inc. 9.500 10-01-20 4,000,000 4,280,000 HudBay Minerals, Inc. (S) 9.500 10-01-20 290,000 310,300 Optima Specialty Steel, Inc. (S) 12.500 12-15-16 250,000 275,625 Taseko Mines, Ltd. 7.750 04-15-19 750,000 765,000 Thompson Creek Metals Company, Inc. 9.750 12-01-17 3,000,000 3,322,500 Thompson Creek Metals Company, Inc. 12.500 05-01-19 5,000,000 5,375,000 Paper & Forest Products 1.9% Mercer International, Inc. 9.500 12-01-17 1,670,000 1,803,600 Resolute Forest Products, Inc. (S) 5.875 05-15-23 3,858,000 3,761,550 Tembec Industries, Inc. 11.250 12-15-18 2,447,000 2,673,348 UPM-Kymmene OYJ (S) 7.450 11-26-27 600,000 630,000 Telecommunication Services 4.0% Diversified Telecommunication Services 2.0% Cincinnati Bell, Inc. 8.375 10-15-20 1,000,000 1,095,000 Columbus International, Inc. (S) 7.375 03-30-21 200,000 205,500 Frontier Communications Corp. 7.125 01-15-23 4,500,000 4,668,750 Frontier Communications Corp. 8.500 04-15-20 1,000,000 1,162,500 Goodman Networks, Inc. 12.125 07-01-18 600,000 639,000 Satelites Mexicanos SA de CV 9.500 05-15-17 1,250,000 1,325,000 Wireless Telecommunication Services 2.0% Goodman Networks, Inc. (S) 12.375 07-01-18 3,000,000 3,195,000 Sprint Capital Corp. 6.900 05-01-19 1,000,000 1,097,500 Sprint Corp. (S) 7.125 06-15-24 4,575,000 4,803,750 Utilities 1.6% Independent Power and Renewable Electricity Producers 1.6% Dynegy, Inc. (S) 5.875 06-01-23 3,585,000 3,522,263 GenOn Energy, Inc. 7.875 06-15-17 2,000,000 2,010,000 NRG Energy, Inc. (S) 6.250 07-15-22 1,675,000 1,725,240 16 Core High Yield Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value^ Value Term Loans (M) 14.5% (Cost $66,011,156) Consumer Discretionary 5.5% Diversified Consumer Services 0.5% Orchard Acquisition Company 7.000 02-07-19 2,345,217 2,392,122 Hotels, Restaurants & Leisure 0.4% Marina District Finance Company, Inc. 6.750 08-15-18 1,955,100 1,981,949 Household Durables 0.9% Norcraft Companies LP 5.250 11-12-20 3,990,000 4,009,950 Internet & Catalog Retail 0.3% Orbitz Worldwide, Inc. 4.500 09-25-17 1,233,333 1,235,389 Media 1.2% ASP NEP 9.500 07-22-20 22,857 23,371 Getty Images, Inc. 4.750 10-18-19 2,996,983 2,870,549 SESAC Holdco II LLC 5.000 02-08-19 1,975,000 1,989,813 SESAC Holdco II LLC 10.000 07-12-19 500,000 509,375 Multiline Retail 0.5% Collective Brands Finance, Inc. (T) TBD 03-11-21 2,000,000 1,997,084 Collective Brands Finance, Inc. (T) TBD 03-11-22 210,000 210,525 Specialty Retail 0.7% Toys R Us Property Company I LLC 6.000 08-21-19 3,441,375 3,286,513 Textiles, Apparel & Luxury Goods 1.0% Charlotte Russe, Inc. 6.750 05-21-19 3,980,000 3,930,250 Charlotte Russe, Inc. 6.750 05-22-19 885,000 873,938 Consumer Staples 1.1% Food & Staples Retailing 0.9% Reddy Ice Corp. 6.751 05-01-19 3,465,000 3,430,350 Reddy Ice Corp. 10.750 11-01-19 500,000 470,000 Household Products 0.2% The Sun Products Corp. (T) TBD 03-23-20 997,481 948,438 Energy 2.2% Arch Coal, Inc. 6.250 05-16-18 4,979,793 4,904,319 Fieldwood Energy LLC 8.125 09-30-20 5,205,000 5,404,836 Financials 0.2% Capital Markets 0.2% KCG Holdings, Inc. 5.750 12-05-17 186,916 187,617 Walter Investment Management Corp. 4.750 12-11-20 831,571 826,114 Health Care 0.4% Health Care Equipment & Supplies 0.1% Accellent, Inc. (T) TBD 02-21-22 260,000 259,350 Health Care Providers & Services 0.2% Western Dental Services, Inc. 6.000 11-01-18 987,527 989,996 Life Sciences Tools & Services 0.1% Patheon, Inc. (T) TBD 03-11-21 700,000 695,771 See notes to financial statements Annual report | Core High Yield Fund 17 Maturity Rate (%) date Par value^ Value Industrials 2.6% Airlines 0.6% Air Canada 5.500 09-20-19 2,675,000 2,721,813 Building Products 0.1% Ply Gem Industries, Inc. 4.000 02-01-21 360,000 359,888 Machinery 0.6% CPM Holdings, Inc. 10.250 03-01-18 3,000,000 3,037,500 Road & Rail 0.9% Livingston International, Inc. 5.000 04-16-19 1,985,000 1,982,519 Livingston International, Inc. 9.000 04-20-20 1,954,783 1,984,104 Transportation Infrastructure 0.4% Riverboat Corporation of Mississippi, Inc. 10.000 11-29-16 2,000,000 2,005,000 Information Technology 1.4% Electronic Equipment, Instruments & Components 1.2% Blue Coat Systems, Inc. 9.500 06-26-20 5,000,000 5,175,000 IT Services 0.2% Deltek, Inc. 10.000 10-10-19 1,000,000 1,016,250 Materials 1.1% Construction Materials 1.1% American Pacific Corp. 7.000 01-09-19 5,000,000 5,034,375 Shares Value Common Stocks 0.1% (Cost $209,046) Utilities 0.1% Independent Power and Renewable Electricity Producers 0.1% Dynegy, Inc. (I) 6,156 153,531 Warrants 0.0% $3 (Cost $17,500) Green Field Energy Services, Inc. (Expiration Date: 11-15-21; Strike Price: $0.01) (I)(S) 250 3 18 Core High Yield Fund | Annual report See notes to financial statements Par value Value Short-Term Investments 10.9% (Cost $50,190,000) Repurchase Agreement 10.9% Repurchase Agreement with State Street Corp. dated 3-31-14 at 0.000% to be repurchased at $50,190,000 on 4-1-14, collateralized by $53,960,000 U.S. Treasury Notes, 1.125% due 4-30-20 (valued at $51,194,550, including interest) 50,190,000 50,190,000 Total investments (Cost $453,441,516) † 100.7% Other assets and liabilities, net (0.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ^ All par values are denominated in U.S. dollars unless otherwise indicated. CAD Canadian Dollar LIBOR London Interbank Offered Rate TBD To Be Determined (C) Security purchased on a when-issued or delayed delivery basis. (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $188,651,113 or 41.0% of the fund’s net assets as of 3-31-14. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. † At 3-31-14, the aggregate cost of investment securities for federal income tax purposes was $453,863,314. Net unrealized appreciation aggregated $9,481,305, of which $14,766,391 related to appreciated investment securities and $5,285,086 related to depreciated investment securities. The fund had the following country concentration as a percentage of net assets on 3-31-14. United States 79.0% Canada 13.7% France 1.4% Ireland 1.3% Luxembourg 1.2% Greece 1.1% United Kingdom 0.9% Cayman Islands 0.4% Mexico 0.3% Switzerland 0.3% Other Countries 0.4% Total 100.0% See notes to financial statements Annual report | Core High Yield Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 3-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $403,251,516) $413,154,619 Repurchase agreements, at value (Cost $50,190,000) 50,190,000 Total investments, at value (Cost $453,441,516) Cash 945 Foreign currency, at value (Cost $44,986) 45,749 Receivable for investmentssold 43,855 Receivable for fund sharessold 4,931,421 Interestreceivable 8,113,468 Receivable due fromadvisor 1,947 Other receivables and prepaidexpenses 27,704 Totalassets Liabilities Payable for investmentspurchased 10,220,028 Payable for delayed delivery securitiespurchased 4,016,000 Payable for forward foreign currency exchangecontracts 26,627 Payable for fund sharesrepurchased 1,608,466 Distributionspayable 125,813 Payable toaffiliates Accounting and legal servicesfees 15,829 Transfer agentfees 50,207 Trustees’fees 268 Other liabilities and accruedexpenses 135,293 Totalliabilities Netassets Net assets consistof Paid-incapital $450,509,119 Undistributed net investmentincome 596,995 Accumulated net realized gain (loss) on investments and foreign currencytransactions (661,849) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 9,866,912 Netassets 20 Core High Yield Fund | Annual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($313,488,914 ÷ 28,415,276shares) 1 $11.03 Class C ($28,061,284 ÷ 2,544,064shares) 1 $11.03 Class I ($118,760,979 ÷ 10,761,243shares) $11.04 Maximum offering price pershare Class A (net asset value per share ÷ 96%) 2 $11.49 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Core High Yield Fund 21 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 3-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $25,284,894 Total investmentincome Expenses Investment managementfees 2,143,532 Distribution and servicefees 740,814 Accounting and legal servicesfees 47,320 Transfer agentfees 465,736 Trustees’fees 10,623 State registrationfees 87,797 Printing andpostage 37,188 Professionalfees 74,999 Custodianfees 81,080 Registration and filingfees 69,199 Other 10,792 Totalexpenses Less expensereductions (56,939) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 1,508,204 Foreign currencytransactions 976,221 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 2,372,490 Translation of assets and liabilities in foreigncurrencies (33,180) Net realized and unrealizedgain Increase in net assets fromoperations 22 Core High Yield Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 3-31-14 3-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $21,572,753 $8,062,308 Net realizedgain 2,484,425 325,206 Change in net unrealized appreciation(depreciation) 2,339,310 6,913,390 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (17,157,660) (6,743,134) ClassC (609,633) (62) ClassI (4,729,965) (1,346,182) From net realizedgain ClassA (1,434,267) (143,623) ClassC (77,571) — ClassI (413,673) (29,611) Totaldistributions From fund sharetransactions Totalincrease Netassets Beginning ofyear 248,226,711 16,116,260 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Core High Yield Fund 23 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.71 0.74 1.07 1.16 0.99 Net realized and unrealized gain (loss) oninvestments 0.10 0.53 (0.25) 0.92 2.21 Total from investmentoperations Lessdistributions From net investmentincome (0.74) (0.76) (1.04) (1.20) (0.98) From net realizedgain (0.06) (0.01) (0.61) (1.12) (0.63) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $313 $208 $16 $17 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.15 1.30 1.68 1.55 1.36 6 Expenses net of feewaivers 1.15 1.18 1.24 1.21 1.13 6 Net investmentincome 6.45 6.83 9.82 9.99 9.82 6 Portfolio turnover (%) 26 15 64 207 389 1 Period from 4-30-09 (commencement of operations) to 3-31-10. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 24 Core High Yield Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 3-31-14 3-31-13 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.61 0.01 Net realized and unrealized gain oninvestments 0.10 — 3 Total from investmentoperations Lessdistributions From net investmentincome (0.64) — From net realizedgain (0.06) — Totaldistributions — Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $28 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 2.22 16.98 8 Expenses net of feewaivers 1.93 1.93 8 Net investmentincome 5.58 5.54 8 Portfolio turnover (%) 26 15 9 1 The inception date for Class C shares is 3-27-13. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-13 to 3-31-13. CLASS I SHARES Periodended 3-31-14 3-31-13 3-31-12 3-31-11 3-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.73 0.77 1.10 1.21 1.02 Net realized and unrealized gain (loss) oninvestments 0.12 0.53 (0.26) 0.92 2.20 Total from investmentoperations Lessdistributions From net investmentincome (0.77) (0.79) (1.07) (1.24) (1.00) From net realizedgain (0.06) (0.01) (0.61) (1.12) (0.63) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $119 $40 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.89 1.07 4.23 1.35 3.52 6 Expenses net of fee waivers andcredits 0.87 0.87 0.90 0.85 0.85 6 Net investmentincome 6.71 7.06 10.17 10.35 10.10 6 Portfolio turnover (%) 26 15 64 207 389 1 Period from 4-30-09 (commencement of operations) to 3-31-10. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Less than $500,000. 6 Annualized. See notes to financial statements Annual report | Core High Yield Fund 25 Notes to financial statements Note 1 — Organization John Hancock Core High Yield Fund (the fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek total return, consisting of a high level of current income and capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
